



EXECUTION VERSION


ABL-NOTES INTERCREDITOR AGREEMENT


This ABL-NOTES INTERCREDITOR AGREEMENT (as amended, restated, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), is dated as of October 5, 2017, and entered
into by and among Unisys Corporation, a Delaware corporation (the “Company”),
certain subsidiaries of the Company (the “Guarantors”), JPMorgan Chase Bank,
N.A., in its capacity as agent for the ABL Lenders (including its successors and
assigns from time to time, the “ABL Agent”) and Wells Fargo Bank, National
Association, in its capacity as collateral trustee (including its successors and
assigns from time to time, the “Collateral Trustee”) for (i) the First Lien
Trustee and the First Lien Noteholders and (ii) any future Priority Lien
Representative or Priority Lien Claimholders. As described in more detail in
Section 8.10 hereof, this Agreement is intended to be binding on all
Claimholders and Priority Lien Representatives, as well as the ABL Agent and the
Collateral Trustee. Capitalized terms used in this Agreement have the meanings
assigned to them in Article I below.
RECITALS
The Company, the Guarantors, certain lenders (the “ABL Lenders”) and agents
party thereto, and the ABL Agent, have entered into that certain Credit
Agreement, dated as of the date hereof, providing for a revolving credit
facility (including swing-line and letter-of-credit sub-facilities) (as amended,
restated, supplemented, modified, replaced or refinanced from time to time in
accordance with the terms hereof, the “ABL Agreement”);
The ABL Agreement Refinances (as defined herein) in its entirety the obligations
arising under that certain Credit Agreement, dated as of June 23, 2011, among
the Company, the Guarantors, certain lenders and agents party thereto, and Wells
Fargo Bank, National Association, as agent (the “Prior ABL Agent”) (as amended,
restated, supplemented or modified prior to the date hereof, the “Prior ABL
Agreement”);
The Company, the Guarantors and Wells Fargo Bank, National Association, as first
lien trustee (in such capacity and including its successors and assigns from
time to time, the “First Lien Trustee”) have entered into that certain
Indenture, dated as of April 17, 2017 (as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof, the “First Lien
Indenture”);
The Company, the Guarantors, the Prior ABL Agent and the Collateral Trustee were
parties to that certain ABL-Notes Intercreditor Agreement, dated as of April 17,
2017 (the “Prior Intercreditor Agreement”);
The Refinancing of the Prior ABL Agreement (and the “ABL Obligations”, as
defined in the Prior Intercreditor Agreement) with the ABL Agreement on the date
hereof constitutes a “Discharge of ABL Obligations” (as defined in the Prior
Intercreditor Agreement) solely for purposes of the Prior Intercreditor
Agreement, and, upon such Discharge of ABL Obligations, the Prior Intercreditor
Agreement shall be terminated by the parties thereto;







--------------------------------------------------------------------------------





Pursuant to its authority under the Collateral Trust Agreement, and pursuant to
an officer’s certificate and opinion delivered to it by the Company, the
Collateral Trustee is entering into this Agreement in order to replace the Prior
Intercreditor Agreement in its entirety;
The Company may, subject to the terms of the ABL Agreement, from time to time
enter into other Series of Priority Lien Debt pursuant to the terms of the
Collateral Trust Agreement; and
The obligations of the Company and the Guarantors to (i) the ABL Agent and the
ABL Claimholders and (ii) the Priority Lien Representatives and the Priority
Lien Claimholders are each secured by Liens on certain of the assets of the
Company and the Guarantors; and as required under the ABL Agreement, each of the
ABL Agent, the Collateral Trustee, the Priority Lien Representatives and the
various Claimholders have agreed to the relative priority of their respective
Liens on the Collateral and certain other rights, priorities and interests as
set forth in this Agreement.
AGREEMENT
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
ARTICLE 1
DEFINITIONS.
1.1    Defined Terms. As used in the Agreement, the following terms shall have
the following meanings:
“ABL Agent” has the meaning assigned to that term in the preamble to this
Agreement.
“ABL Agreement” has the meaning assigned to that term in the recitals to this
Agreement.
“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including the ABL Lenders, the Bank Product Providers, the Secured
Swap Providers, and the agents under the ABL Loan Documents.
“ABL Collateral” has the meaning assigned to that term in the Collateral Trust
Agreement, to the extent that the Collateral Trustee has been granted, or is
purported to be granted, a lien on such ABL Collateral (junior to the Lien of
the ABL Agent) under the terms of the Priority Lien Documents.
“ABL Collateral Documents” means the “Collateral Documents” (as defined in the
ABL Agreement; provided that the term “Collateral Documents” as defined in the
ABL Agreement shall include this Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted, or purported to be granted,
securing any ABL Obligations or under which rights or remedies with respect to
such Liens are governed.
“ABL Default” means an “Event of Default” (as defined in the ABL Agreement).


2

--------------------------------------------------------------------------------





“ABL Lenders” has the meaning assigned to that term in the recitals to this
Agreement.
“ABL Loan Documents” means the ABL Agreement, the ABL Collateral Documents and
the other “Loan Documents” (as defined in the ABL Agreement) and each of the
other agreements, documents and instruments providing for or evidencing any
other ABL Obligation, and any other document or instrument executed or delivered
at any time in connection with any ABL Obligations, including any intercreditor
or joinder agreement among holders of ABL Obligations, to the extent such are
effective at the relevant time, as each may be amended, supplemented, refunded,
deferred, restructured, replaced or refinanced from time to time in whole or in
part (whether with the ABL Agent and ABL Lenders or other agents and lenders or
otherwise), in each case in accordance with the provisions of this Agreement.
“ABL Obligations” means all Obligations outstanding under the ABL Agreement and
the other ABL Loan Documents and the Bank Product Agreements and Secured Rate
Contracts. “ABL Obligations” shall include (a) all amounts accrued or accruing
(or which would, absent commencement of an Insolvency or Liquidation Proceeding,
accrue) after commencement of an Insolvency or Liquidation Proceeding in
accordance with the relevant ABL Loan Document, whether or not the claim for
such amounts is allowed or allowable as a claim in such Insolvency or
Liquidation Proceeding, and (b) all other Obligations that are purported to be
secured under the ABL Collateral Documents, so long as the granting or purported
grant of the Liens thereunder was permitted by the Collateral Documents (as
defined in the ABL Agreement).
“ABL Standstill Period” has the meaning set forth in Section 3.2(a)(i).
“Access Period” means, for each parcel of Mortgaged Premises and IP Collateral,
the period, after the commencement of an Enforcement Period, which begins on the
day that the ABL Agent provides Collateral Trustee with the written notice of
its election to request access or a license pursuant to Section 3.3(b) or 3.4,
as the case may be, and ends on the earliest of (i) the 180th day after the ABL
Agent obtains the ability to use, take physical possession of, remove or
otherwise control the use or access to the relevant ABL Collateral following
Enforcement plus such number of days, if any, after the ABL Agent obtains access
to such ABL Collateral that it is stayed or otherwise prohibited by law or court
order from exercising remedies with respect to such ABL Collateral, (ii) the
date on which all or substantially all of such ABL Collateral is sold, collected
or liquidated or (iii) the date on which the Discharge of ABL Obligations
occurs.
“Account” means all present and future “accounts” (as defined in Article 9 of
the UCC).
“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement, or
any similar deposit or securities account agreements among the Collateral
Trustee and/or ABL Agent and the Company and/or a Guarantor and the relevant
financial institution depository or securities intermediary.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Bank Product Obligations” has the meaning set forth in the ABL Agreement.


3

--------------------------------------------------------------------------------





“Bank Product Provider” has the meaning set forth in the ABL Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).
“Claimholders” means the ABL Claimholders and each of the Priority Lien
Claimholders.
“Collateral” means all assets and properties, whether real, personal or mixed,
subject to, or purported to be subject to, Liens in favor of any ABL
Claimholders or any Priority Lien Claimholders created by any of the ABL
Collateral Documents or Priority Lien Documents, as applicable, including any
asset subject to Liens granted pursuant to Article 6 to secure the ABL
Obligations or Priority Lien Obligations.
“Collateral Trust Agreement” means that certain Collateral Trust Agreement,
dated as of the date hereof, by and among the Company, the Grantors party
thereto, the First Lien Trustee, the Collateral Trustee and the other parties
thereto from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof and hereof
(including Section 1.2 hereof).
“Collateral Trustee” has the meaning assigned to that term in the preamble to
this Agreement.
“Company” has the meaning assigned to that term in the preamble to this
Agreement.
“Deposit Accounts” means all present and future “deposit accounts” (as defined
in Article 9 of the UCC).
“DIP Financing” has the meaning assigned to that term in Section 6.1.
“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.5:
(a)    termination or expiration of all commitments, if any, to extend credit
that would constitute ABL Obligations;
(b)    payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed or allowable in such
Insolvency or Liquidation Proceeding) on all ABL Obligations (other than any
undrawn letters of credit);


4

--------------------------------------------------------------------------------





(c)    discharge or cash collateralization (in an amount and manner reasonably
satisfactory to the ABL Agent, but in no event exceeding the lower of (i) 103%
of the aggregate undrawn amount and (ii) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable ABL Loan
Document) of all letters of credit issued under the ABL Loan Documents and
constituting ABL Obligations;
(d)    termination of each Secured Rate Contract and the payment in full in cash
by wire transfer of immediately available funds of all obligations thereunder
(other than any Secured Rate Contract with respect to which other arrangements
satisfactory in the sole discretion of the Secured Swap Provider that is a party
to such Secured Rate Contract have been made and communicated to the ABL Agent);
(e)    termination of each Bank Product Agreement and the payment in full in
cash by wire transfer of immediately available funds of all obligations
thereunder (other than any Bank Product Agreement with respect to which other
arrangements satisfactory in the sole discretion of the Bank Product Provider
that is a party to such Bank Product Agreement have been made and communicated
to the ABL Agent);
(f)    the provision of cash collateral to the applicable ABL Claimholders in
such amount as such ABL Claimholders determine is reasonably necessary to secure
such ABL Claimholders in respect of any asserted or threatened (in writing)
claims, demands, actions, suits, proceedings, investigations, liabilities,
fines, costs, penalties or damages for which any of such ABL Claimholders may be
entitled to indemnification by any Obligor pursuant to the indemnification
provisions in the applicable ABL Loan Documents; and
(g)    payment in full in cash of all other ABL Obligations that are outstanding
and unpaid at the time the Indebtedness constituting such ABL Obligations is
paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time).
“Disposition” has the meaning assigned to that term in Section 5.1(b).
“Enforcement” means, collectively or individually for any one of the ABL Agent,
the Collateral Trustee, or any Priority Lien Representative when an ABL Default
or a Priority Lien Debt Default, as the case may be, has occurred and is
continuing, any action taken by such Person to repossess, or exercise any
remedies with respect to, the Collateral or commence the judicial enforcement of
any of the rights and remedies under the ABL Loan Documents or the Priority Lien
Documents or under any applicable law, but in all cases excluding (i) the
imposition of a default rate or late fee and (ii) the collection and application
of Accounts or other monies deposited from time to time in Deposit Accounts or
Securities Accounts against the ABL Obligations pursuant to the ABL Loan
Documents; provided, however, the foregoing exclusion set forth in clause (ii)
shall immediately cease to apply upon the earliest of (x) the ABL Agent’s
delivery of written notice to the Company that such exclusion no longer applies,
(y) the lapse of ten (10) consecutive Business Days after an ABL Default in
which no “Revolving Loans”, “Swing Line Loans” or “Overadvances” are made and no
“Letters of Credit” are issued (in each case, as defined in the ABL Agreement),


5

--------------------------------------------------------------------------------





and (z) the termination of the Revolving Commitments (as such term is defined in
the ABL Agreement) pursuant to Section 7.2 (or any other applicable provision)
of the ABL Agreement.
“Enforcement Notice” means a written notice delivered, at a time when an ABL
Default or Priority Lien Debt Default has occurred and is continuing, by either
the ABL Agent or the Collateral Trustee to the other such Person announcing that
Enforcement actions shall commence, specifying the relevant event of default,
stating the current balance of the ABL Obligations or the current balances owing
with respect to Priority Lien Obligations and requesting the current balance
owing of the ABL Obligations or Priority Lien Obligations.
“Enforcement Period” means the period of time following the receipt by either
the ABL Agent or the Collateral Trustee of an Enforcement Notice from the other
until either (i) in the case of an Enforcement Period commenced by the
Collateral Trustee, the Discharge of Priority Lien Obligations, (ii) in the case
of an Enforcement Period commenced by the ABL Agent, the Discharge of ABL
Obligations, or (iii) the ABL Agent or the Collateral Trustee (as applicable)
agree in writing to terminate the Enforcement Period.
“First Lien Indenture” has the meaning set forth in the recitals to this
Agreement.
“First Lien Noteholder” means, at any relevant time, a Person in whose name a
First Lien Note is registered.
“First Lien Trustee” has the meaning assigned to that term in the recitals to
this Agreement.
“Grantors” means the Company, each Guarantor and each other Person that has or
may from time to time hereafter execute and deliver an ABL Collateral Document
or Priority Lien Document as a grantor of a security interest (or the equivalent
thereof).
“Guarantor” has the meaning set forth in the preamble to this Agreement.
“Indebtedness” means and includes all Obligations that constitute “Debt,”
“Indebtedness,” “Obligations,” “Liabilities” or any similar term within the
meaning of the ABL Agreement or the Priority Lien Documents, as applicable.
“Instruments” means all present and future “instruments” (as defined in Article
9 of the UCC).
“Intercreditor Agreement Joinder” means an agreement substantially in the form
of Exhibit A.
“IP Collateral” means all intellectual property that is Shared Collateral.
“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Priority Lien Mortgage.
“New Agent” has the meaning assigned to that term in Section 5.5.


6

--------------------------------------------------------------------------------





“New Representative” has the meaning assigned to that term in Section 5.5.
“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the ABL Claimholders, the Priority Lien
Claimholders or any of them or their respective Affiliates, in each case under
the ABL Loan Documents, the Bank Product Agreements, the Secured Rate Contracts
or the Priority Lien Documents, whether for principal, interest or payments for
early termination of Hedging Obligations, fees, expenses, indemnification or
otherwise and all guarantees of any of the foregoing, and including amounts that
accrue after the commencement by or against any Person of any proceeding under
any Bankruptcy Law naming such Person as the debtor in such proceeding,
regardless of whether such amounts are allowed or allowable claims in such
proceeding.
“Pledged Collateral” has the meaning set forth in Section 5.4(a).
“Priority Lien Claimholders” means the holders of any Priority Lien Obligation,
at that time, including the Priority Lien Representatives.
“Priority Lien Debt Standstill Period” has the meaning set forth in
Section 3.1(a).
“Priority Lien Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which a Lien on any real property
located in the United States and owned by any Grantor is granted, or purported
to be granted, to secure any Priority Lien Obligations or (except for this
Agreement and the Collateral Trust Agreement) under which rights or remedies
with respect to any such Liens are governed.
“Recovery” has the meaning set forth in Section 6.4.
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, replace, refund or repay, or to issue other indebtedness, in exchange
or replacement of, such Indebtedness in whole or in part. For purposes of this
definition, the terms “Refinanced” and “Refinancing” shall have correlative
meanings.
“Secured Rate Contract” has the meaning set forth in the ABL Agreement.
“Secured Swap Provider” has the meaning set forth in the ABL Agreement.
“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.
“Shared Collateral” means all now owned or hereafter acquired Collateral other
than the ABL Collateral.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.


7

--------------------------------------------------------------------------------





1.2    Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:
(a)    any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;
(b)    any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;
(c)    the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
(d)    all references herein to Sections shall be construed to refer to Sections
of this Agreement; and
(e)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
Terms used in this Agreement but not defined herein shall have the meanings
given to such terms in the Collateral Trust Agreement. Notwithstanding anything
to the contrary in this Agreement, any references contained herein to any
section, clause, paragraph, definition or other provision of the Collateral
Trust Agreement (including any definition contained herein), or any terms not
defined herein and therefore having the meanings given to such terms in the
Collateral Trust Agreement, shall be deemed to be a reference to such section,
clause, paragraph, definition or other provision or term as in effect on the
date of this Agreement; provided, that any reference to any such section,
clause, paragraph, definition or other provision or term shall refer to such
section, clause, paragraph, definition or other provision or term of the
Collateral Trust Agreement (including any definition contained therein) as
amended or modified from time to time if such amendment or modification has been
(1) made in accordance with the Collateral Trust Agreement and (2) approved in
writing by the ABL Agent. Notwithstanding the foregoing, whenever any term used
in this Agreement is defined or otherwise incorporated by reference to the
Collateral Trust Agreement, such reference shall be deemed to have the same
effect as if such definition or term had been set forth herein in full.

ARTICLE 2
LIEN PRIORITIES.


2.1    Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Priority Lien
Obligations granted on the Collateral


8

--------------------------------------------------------------------------------





or of any Liens securing the ABL Obligations granted on the Collateral and
notwithstanding any provision of the UCC, or any other applicable law or the ABL
Loan Documents or the Priority Lien Documents or any defect or deficiencies in,
or failure to perfect, or lapse in perfection of, or avoidance as a fraudulent
conveyance or otherwise of, or the subordination (by equitable subordination or
otherwise) of, the Liens securing the ABL Obligations or Priority Lien
Obligations or any other circumstance whatsoever, the ABL Agent, on behalf of
itself and/or the ABL Claimholders, the Collateral Trustee and each Priority
Lien Representative, for itself on behalf of the respective Priority Lien
Claimholders hereby each agrees that:
(a)    any Lien of the ABL Agent on the ABL Collateral, whether now or hereafter
held by or on behalf of the ABL Agent or any ABL Claimholder or any agent or
trustee therefor, regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be and remain senior
in all respects and prior to any Lien on the ABL Collateral securing any
Priority Lien Obligations; and
(b)    any Lien of the Collateral Trustee or any Priority Lien Representative on
the Shared Collateral, whether now or hereafter held by or on behalf of the
Collateral Trustee or any Priority Lien Representative, any Priority Lien
Claimholder or any agent or trustee therefor regardless of how acquired, whether
by grant, possession, statute, operation of law, subrogation or otherwise, shall
be and remain senior in all respects and prior to any Liens on the Shared
Collateral which may secure any ABL Obligations.
2.2    Prohibition on Contesting Liens. The ABL Agent, the ABL Claimholders, the
Collateral Trustee, each Priority Lien Representative and the Priority Lien
Claimholders, each agrees that it will not (and hereby waives any right to)
contest or support, directly or indirectly, any other Person in contesting, in
any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the ABL Claimholders or any of the Priority Lien Claimholders in all
or any part of the Collateral, or the provisions of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of either the ABL Agent or any ABL Claimholder, the Collateral Trustee,
the Priority Lien Representatives or any Priority Lien Claimholder (a) to
enforce this Agreement, including the provisions of this Agreement relating to
the priority of the Liens securing the Obligations as provided in Sections 2.1,
3.1 and 3.2 and (b) with respect to the Collateral Trustee, the Priority Lien
Representatives and any Priority Lien Claimholder, to enforce the Collateral
Trust Agreement.
2.3    No New Liens. Subject to Article 6, so long as the Discharge of ABL
Obligations and the Discharge of Priority Lien Obligations have not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, the ABL Agent, the ABL Claimholders,
the Collateral Trustee, the Priority Lien Representatives and the Priority Lien
Claimholders, each acknowledge and agree that the Company shall not, and shall
not permit any other Grantor to:
(a)    grant or permit any additional Liens on any asset or property to secure
any ABL Obligations unless it has granted or concurrently grants a Lien on such
asset or property to secure all of the Priority Lien Obligations; or


9

--------------------------------------------------------------------------------





(b)    grant or permit any additional Liens on any asset or property to secure
any Priority Lien Obligations unless it has granted or concurrently grants a
Lien on such asset or property to secure the ABL Obligations.
To the extent any additional Liens are granted on any asset or property pursuant
to this Section 2.3, the priority of such additional Liens shall be determined
in accordance with Section 2.1. In addition, to the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available hereunder, the ABL Agent, the Collateral Trustee
and each Priority Lien Representative agree that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted or
permitted in contravention of this Section 2.3 shall be subject to Section 4.2.
ARTICLE 3
ENFORCEMENT.
3.1    Exercise of Remedies – Restrictions on Collateral Trustee, Priority Lien
Representatives and Priority Lien Claimholders.
(a)    Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Collateral Trustee, each Priority Lien
Representative and each Priority Lien Claimholder:
(i)    will not exercise or seek to exercise, directly or indirectly, any rights
or remedies with respect to any ABL Collateral (including any Enforcement action
or the exercise of any right of setoff or any right under any Account Agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement to which
the Collateral Trustee, any Priority Lien Representative or any Priority Lien
Claimholder is a party, in any case, solely to the extent that the exercise of
any such right is with respect to any ABL Collateral) or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure); provided, however, that the Collateral Trustee may exercise any or
all of such rights or remedies after a period of at least 180 days has elapsed
since the later of: (i) the date on which a Priority Lien Representative first
declares the existence of a Priority Lien Debt Default and demands the repayment
of all the principal amount of any Priority Lien Obligations; and (ii) the date
on which the ABL Agent received written notice from the Collateral Trustee of
such declarations of a Priority Lien Debt Default (the “Priority Lien Debt
Standstill Period”); provided, further, however, that notwithstanding anything
herein to the contrary, in no event shall the Collateral Trustee, any Priority
Lien Representative or any Priority Lien Claimholder exercise any rights or
remedies (other than those under Section 3.3) with respect to the ABL Collateral
if, notwithstanding the expiration of the Priority Lien Debt Standstill Period,
(A) the ABL Agent or ABL Claimholders shall have commenced and be diligently
pursuing the exercise of their rights or remedies with respect to all or any
material portion of such ABL Collateral (prompt notice of such exercise to be
given to the Collateral Trustee), or (B) an Insolvency or Liquidation Proceeding
in respect of any Grantor has been commenced;


10

--------------------------------------------------------------------------------





(ii)    will not contest, protest or object to any foreclosure proceeding or
action brought by the ABL Agent or any ABL Claimholder or any other exercise by
the ABL Agent or any ABL Claimholder of any rights and remedies relating to the
ABL Collateral, whether under the ABL Loan Documents or otherwise; and
(iii)    subject to their rights under clause (a)(i) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the ABL Agent
or the ABL Claimholders from bringing or pursuing any Enforcement;
provided, however, that, in the case of (i), (ii) and (iii) above, the Liens
granted to secure the Priority Lien Obligations shall attach to any proceeds
resulting from actions taken by the ABL Agent or any ABL Claimholder in
accordance with this Agreement after application of such proceeds to the extent
necessary to meet the requirements of a Discharge of ABL Obligations.
(b)    Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the ABL Agent and the ABL Claimholders shall have
the exclusive right, subject to Section 3.1(a), to enforce rights, exercise
remedies (including Enforcement actions or the set-off, recoupment and the right
to credit bid their debt) and, subject to Section 5.1, in connection therewith
(including voluntary Dispositions of ABL Collateral by the respective Grantors
after an ABL Default) make determinations regarding the release, disposition or
restrictions with respect to the ABL Collateral without any consultation with or
the consent of the Collateral Trustee, any Priority Lien Representative or any
Priority Lien Claimholder; provided, however, that the Lien securing the
Priority Lien Obligations shall remain on the proceeds (other than those
properly applied to the ABL Obligations) of such Collateral released or disposed
of, subject to the relative priorities described in Section 2. In exercising
rights and remedies with respect to the ABL Collateral, the ABL Agent and the
ABL Claimholders may enforce the provisions of the applicable ABL Loan Documents
and exercise remedies thereunder, all in such order and in such manner as they
may determine in their reasonable discretion. Such exercise and enforcement
shall include the rights of an agent appointed by them to sell or otherwise
dispose of the ABL Collateral upon foreclosure, to incur reasonable expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC and of a secured creditor under the
Bankruptcy Laws of any applicable jurisdiction.
(c)    Notwithstanding the foregoing, the Collateral Trustee, any Priority Lien
Representative and any Priority Lien Claimholder (unless, as among the Priority
Lien Claimholders, the Collateral Trust Agreement provides to the contrary) may:
(i)    file a claim or statement of interest with respect to the Priority Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;
(ii)    take any action (not adverse to the priority status of the Liens on the
ABL Collateral, or the rights of the ABL Agent or any ABL Claimholder to
exercise remedies in respect thereof) in order to create, perfect, preserve or
protect (but not enforce) its Lien on any of the ABL Collateral;


11

--------------------------------------------------------------------------------





(iii)    file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Priority
Lien Claimholders, including any claims secured by the ABL Collateral, if any,
in each case in accordance with the terms of this Agreement;
(iv)    file any pleadings, objections, motions or agreements which assert
rights or interests that are available to unsecured creditors of the Grantors
arising under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;
(v)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Priority Lien Obligations
and the Collateral;
(vi)    exercise any of its rights or remedies with respect to any of the ABL
Collateral after the termination of the Priority Lien Debt Standstill Period to
the extent permitted by Section 3.1(a)(i); and
(vii)    make a cash bid on all or any portion of the ABL Collateral in any
foreclosure proceeding or action.
The Collateral Trustee and each Priority Lien Representative, on behalf of
itself and/or its respective Priority Lien Claimholders, agrees that it will not
take or receive any ABL Collateral or any proceeds of such ABL Collateral in
connection with the exercise of any right or remedy (including set-off and
recoupment) with respect to any such ABL Collateral in its capacity as a
creditor in violation of this Agreement. Without limiting the generality of the
foregoing, unless and until the Discharge of ABL Obligations has occurred,
except as expressly provided in Sections 3.1(a), 6.3(c)(i) and this
Section 3.1(c), the sole right of the Collateral Trustee and any Priority Lien
Representative or any Priority Lien Claimholder with respect to the ABL
Collateral is to hold a Lien (if any) on such ABL Collateral pursuant to the
applicable Priority Lien Documents for the period and to the extent granted
therein and to receive a share of the proceeds thereof, if any, after the
Discharge of ABL Obligations has occurred.
(d)    Subject to Sections 3.1(a) and (c) and Section 6.3(c)(i):
(i)    the Collateral Trustee and each Priority Lien Representative, for itself
and/or on behalf of its respective Priority Lien Claimholders, agrees that it
will not take any action that would hinder any exercise of remedies under the
ABL Loan Documents or that is otherwise prohibited hereunder, including any
sale, lease, exchange, transfer or other disposition of any ABL Collateral,
whether by foreclosure or otherwise;
(ii)    the Collateral Trustee and each Priority Lien Representative, for itself
and/or on behalf of its respective Priority Lien Claimholders, hereby waives any
and all rights the Collateral Trustee, such Priority Lien Representatives and
the respective Priority Lien Claimholders, as applicable, may have as a junior
lien creditor or otherwise to object


12

--------------------------------------------------------------------------------





to the manner in which the ABL Agent or the ABL Claimholders seek to enforce or
collect the ABL Obligations or the Liens securing the ABL Obligations granted in
any of the ABL Loan Documents or undertaken in accordance with this Agreement,
regardless of whether any action or failure to act by or on behalf of the ABL
Agent or ABL Claimholders is adverse to the interests of the Priority Lien
Claimholders; and
(iii)    the Collateral Trustee and each Priority Lien Representative hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Priority Lien Document (other than this Agreement) shall be deemed to
restrict in any way the rights and remedies of the ABL Agent or the ABL
Claimholders with respect to the enforcement of the Liens on the ABL Collateral
as set forth in this Agreement and the ABL Loan Documents.
(e)    The Collateral Trustee, the Priority Lien Representatives and Priority
Lien Claimholders may exercise rights and remedies as unsecured creditors
against the Company or any other grantor that has guaranteed or granted Liens to
secure the Priority Lien Obligations in accordance with the terms of the
Priority Lien Documents and applicable law so long as such rights and remedies
do not violate or are not otherwise inconsistent with any express provision in
this Agreement (including any provision prohibiting or restricting the
Collateral Trustee, the Priority Lien Representative or Priority Lien
Claimholders from taking various actions or making various objections);
provided, however, that in the event that the Collateral Trustee, any Priority
Lien Representative or Priority Lien Claimholder becomes a judgment Lien
creditor in respect of ABL Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Priority Lien Obligations,
such judgment Lien shall be subject to the terms of this Agreement for all
purposes (including in relation to the ABL Obligations) as the other Liens
securing the Priority Lien Obligations are subject to this Agreement.
(f)    Nothing in this Agreement shall prohibit the receipt by the Collateral
Trustee, any Priority Lien Representative or Priority Lien Claimholder of the
required payments of interest, principal and other amounts owed in respect of
its Priority Lien Obligations, so long as such receipt is not the direct or
indirect result of the exercise by Collateral Trustee, such Priority Lien
Representative or Priority Lien Claimholder of rights or remedies as a secured
creditor in respect of the ABL Collateral (including set-off and recoupment) or
enforcement in contravention of this Agreement of any Lien held by any of them.
Nothing in this Agreement shall be construed to impair or otherwise adversely
affect any rights or remedies the ABL Agent or the ABL Claimholders may have
against the Grantors under the ABL Loan Documents.
3.2    Exercise of Remedies – Restrictions on ABL Agent and ABL Claimholders.
(a)    Until the Discharge of Priority Lien Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, the ABL Agent and any ABL Claimholder:
(i)    will not exercise or seek to exercise, directly or indirectly, any rights
or remedies with respect to any Shared Collateral (including any Enforcement
action or the exercise of any right of setoff or any right under any Account
Agreement, landlord waiver


13

--------------------------------------------------------------------------------





or bailee’s letter or similar agreement or arrangement to which the ABL Agent or
any ABL Claimholder is a party, in any case, solely to the extent that the
exercise of any such right is with respect to any Shared Collateral) or
institute any action or proceeding with respect to such rights or remedies
(including any action of foreclosure); provided, however, the ABL Agent may
exercise any or all of such rights or remedies after the passage of a period of
at least 180 days has elapsed since the later of: (x) the date on which the ABL
Agent first declares the existence of any ABL Default and demands the repayment
of all the principal amount of any ABL Obligations; and (y) the date on which
the Collateral Trustee received written notice from the ABL Agent of such
declarations of any ABL Default (the “ABL Standstill Period”); provided,
further, however, that notwithstanding anything herein to the contrary, in no
event shall the ABL Agent or any ABL Claimholder exercise any rights or remedies
(other than those under Section 3.3) with respect to the Shared Collateral if,
notwithstanding the expiration of the ABL Standstill Period, (A) the Collateral
Trustee, any Priority Lien Representative or any Priority Lien Claimholder shall
have commenced and be diligently pursuing the exercise of their rights or
remedies with respect to all or any material portion of such Collateral (prompt
notice of such exercise to be given to the ABL Agent), or (B) or an Insolvency
or Liquidation Proceeding in respect of any Grantor has been commenced;
(ii)    will not contest, protest or object to any foreclosure proceeding or
action brought by the Collateral Trustee, any Priority Lien Representative or
any Priority Lien Claimholder or any other exercise by the Collateral Trustee,
any Priority Lien Representative or any Priority Lien Claimholder of any rights
and remedies relating to the Shared Collateral, whether under the Priority Lien
Documents or otherwise; and
(iii)    subject to their rights under clause (a)(i) above and except as may be
permitted in Section 3.2(c), will not object to the forbearance by the
Collateral Trustee, any Priority Lien Representative or any Priority Lien
Claimholder from bringing or pursuing any Enforcement;
provided, however, that in the case of (i), (ii) and (iii) above, the Liens
granted to secure the ABL Obligations shall attach to any proceeds resulting
from actions taken by the Collateral Trustee, any Priority Lien Representative
and any Priority Lien Claimholder in accordance with this Agreement after
application of such proceeds to the extent necessary to meet the requirements of
a Discharge of Priority Lien Obligations.
(b)    Until the Discharge of Priority Lien Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, the Collateral Trustee, the Priority Lien
Representatives and the Priority Lien Claimholders shall have the exclusive
right, subject to Section 3.2(a), to enforce rights, exercise remedies
(including any Enforcement Action or the set-off, recoupment and the right to
credit bid their debt) and, subject to Section 5.1, in connection therewith
(including voluntary Dispositions of Shared Collateral by the respective
Grantors after a Priority Lien Debt Default) make determinations regarding the
release, disposition, or restrictions with respect to the Shared Collateral
without any consultation with or the consent of the ABL Agent or any ABL
Claimholder; provided,


14

--------------------------------------------------------------------------------





however, that the Lien securing the ABL Obligations shall remain on the proceeds
(other than those properly applied to the Priority Lien Obligations) of such
Collateral released or disposed of subject to the relative priorities described
in Section 2. In exercising rights and remedies with respect to the Shared
Collateral, the Collateral Trustee, the Priority Lien Representatives and the
Priority Lien Claimholders may enforce the provisions of the applicable Priority
Lien Documents and exercise remedies thereunder, all in such order and in such
manner as they may determine in their reasonable discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of the Shared Collateral upon foreclosure, to incur reasonable
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured creditor under the UCC and of a secured
creditor under the Bankruptcy Laws of any applicable jurisdiction.
(c)    Notwithstanding the foregoing, the ABL Agent and any ABL Claimholder may:
(i)    file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;
(ii)    take any action (not adverse to the priority status of the Liens on the
Shared Collateral, or the rights of the Collateral Trustee, any Priority Lien
Representative or any Priority Lien Claimholder to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect (but not enforce) its
Lien on any of the Shared Collateral;
(iii)    file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Claimholders, including any claims secured by the Shared Collateral, if any, in
each case, in accordance with terms of this Agreement;
(iv)    file any pleadings, objections, motions or agreements which assert
rights or interests that are available to unsecured creditors of the Grantors
arising under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;
(v)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the ABL Obligations and the
Collateral;
(vi)    exercise any of its rights or remedies with respect to any of the
Collateral after the termination of the ABL Standstill Period, to the extent
permitted by Section 3.2(a)(i); and
(vii)    make a cash bid on all or any portion of the Shared Collateral in any
foreclosure proceeding or action.


15

--------------------------------------------------------------------------------





The ABL Agent, on behalf of itself and the ABL Claimholders, agrees that it will
not take or receive any Shared Collateral or any proceeds of such Shared
Collateral in connection with the exercise of any right or remedy (including
set-off and recoupment) with respect to any such Shared Collateral in its
capacity as a creditor in violation of this Agreement. Without limiting the
generality of the foregoing, unless and until the Discharge of Priority Lien
Obligations has occurred, except as expressly provided in Sections 3.2(a),
6.3(c)(ii) and this Section 3.2(c), the sole right of the ABL Agent or any ABL
Claimholder with respect to the Shared Collateral is to hold a Lien (if any) on
such Shared Collateral pursuant to the applicable ABL Loan Documents for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of Priority Lien Obligations has occurred.
(d)    Subject to Sections 3.2(a) and (c) and Sections 3.3 and 6.3(c)(ii):
(i)    the ABL Agent, on behalf of itself and the ABL Claimholders, agrees that
the ABL Agent and the ABL Claimholders will not take any action that would
hinder any exercise of remedies under the Priority Lien Documents or that is
otherwise prohibited hereunder, including any sale, lease, exchange, transfer or
other disposition of the Shared Collateral, whether by foreclosure or otherwise;
(ii)    the ABL Agent, on behalf of itself and the ABL Claimholders, hereby
waives any and all rights it or the ABL Claimholders may have as a junior lien
creditor or otherwise to object to the manner in which the Collateral Trustee,
any Priority Lien Representative or any Priority Lien Claimholder seeks to
enforce or collect the Priority Lien Obligations or the Liens securing the
Shared Collateral granted in any of the Priority Lien Documents or undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of the Collateral Trustee, the Priority Lien Representatives
or Priority Lien Claimholders is adverse to the interest of the ABL
Claimholders; and
(iii)    the ABL Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any ABL Collateral Document, or any other
ABL Loan Document (other than this Agreement) shall be deemed to restrict in any
way the rights and remedies of the Collateral Trustee, any Priority Lien
Representative or any Priority Lien Claimholder with respect to the enforcement
of its Liens on the Shared Collateral as set forth in this Agreement and the
Priority Lien Documents.
(e)    The ABL Agent and the ABL Claimholders may exercise rights and remedies
as unsecured creditors against the Company or any other Grantor that has
guaranteed or granted Liens to secure the ABL Obligations in accordance with the
terms of the ABL Loan Documents and applicable law, so long as such rights and
remedies do not violate or are not otherwise inconsistent with any express
provision in this Agreement (including any provision prohibiting or restricting
the ABL Agent and the ABL Claimholders from taking various actions or making
various objections); provided, however, that in the event that the ABL Agent or
any ABL Claimholder becomes a judgment Lien creditor in respect of Shared
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the ABL Obligations, such judgment Lien shall be subject to


16

--------------------------------------------------------------------------------





the terms of this Agreement for all purposes (including in relation to the
Priority Lien Obligations) as the other Liens securing the ABL Obligations are
subject to this Agreement.
(f)    Nothing in this Agreement shall prohibit the receipt by the ABL Agent or
any ABL Claimholder of the required payments of interest, principal and other
amounts owed in respect of its ABL Obligations, so long as such receipt is not
the direct or indirect result of the exercise by the ABL Agent or such ABL
Claimholder of rights or remedies as a secured creditor in respect of the Shared
Collateral (including set-off or recoupment) or enforcement in contravention of
this Agreement of any Lien held by any of them. Nothing in this Agreement shall
be construed to impair or otherwise adversely affect any rights or remedies the
Collateral Trustee, the Priority Lien Representatives or the Priority Lien
Claimholders may have against the Grantors under the Priority Lien Documents.
3.3    Exercise of Remedies – Collateral Access Rights.
(a)    The ABL Agent agrees not to commence any initial Enforcement action until
an Enforcement Notice has been given to the Collateral Trustee. Subject to the
provisions of Section 3.1, the Collateral Trustee may, to the extent permitted
by applicable law, join in any judicial proceedings commenced by the ABL Agent
to enforce Liens on the ABL Collateral; provided that neither the Collateral
Trustee nor the Priority Lien Claimholders shall interfere with the Enforcement
actions of the ABL Agent with respect to the ABL Collateral.
(b)    If the Collateral Trustee or any Priority Lien Representative or any of
their respective agents or representatives, or any third party pursuant to any
Enforcement undertaken by the Collateral Trustee or any Priority Lien
Representative, as applicable, or receiver, shall obtain possession or physical
control of any item of Shared Collateral (including without limitation, any
contracts, documents, books, records and other information with respect to the
ABL Collateral or any Mortgaged Premises or IP Collateral), the Collateral
Trustee or such Priority Lien Representative, as applicable, shall promptly
notify the ABL Agent in writing of that fact, and the ABL Agent shall, within
ten (10) Business Days thereafter, notify the Collateral Trustee in writing or
the Priority Lien Representative or, if applicable, any such third party (at
such address to be provided by the Collateral Trustee or such Priority Lien
Representative, as applicable, in connection with the applicable Enforcement),
as to whether the ABL Agent desires to exercise access rights under this
Agreement (including with respect to any Mortgaged Premises) for any purpose
permitted under the ABL Loan Documents (including enforcement of rights and
remedies), at which time the parties shall confer in good faith to coordinate
with respect to the ABL Agent’s exercise of such access rights.
(c)    The Collateral Trustee agrees not to commence any initial Enforcement
action until an Enforcement Notice has been given to the ABL Agent by the
Collateral Trustee. Subject to the provisions of Section 3.2, the ABL Agent may,
to the extent permitted by applicable law, join in any judicial proceedings
commenced by the Collateral Trustee to enforce Liens on the Shared Collateral;
provided that neither the ABL Agent nor the ABL Claimholders shall interfere
with the Enforcement actions of the Collateral Trustee with respect to the
Shared Collateral.


17

--------------------------------------------------------------------------------





(d)    If the ABL Agent or any of its agents or representatives, or any third
party pursuant to any Enforcement undertaken by the ABL Agent or receiver, shall
obtain possession or physical control of any item of ABL Collateral (including
without limitation, any contracts, documents, books, records and other
information with respect to the Shared Collateral), the ABL Agent shall promptly
notify the Collateral Trustee in writing of that fact and the Collateral Trustee
shall, within ten (10) Business Days thereafter, notify the ABL Agent in writing
or, if applicable, any such third party (at such address to be provided by the
ABL Agent in connection with the applicable Enforcement), as to whether the
Collateral Trustee desires to exercise access rights under this Agreement for
any purpose permitted under the Priority Lien Documents (including enforcement
of rights and remedies), at which time the parties shall confer in good faith to
coordinate with respect to the Collateral Trustee’s exercise of such access
rights.
(e)    Upon delivery of written notice to the Collateral Trustee or the relevant
Priority Lien Representative as provided in Section 3.3(b), the Access Period
shall commence for the subject parcel of Mortgaged Premises. During the Access
Period, the ABL Agent and its agents, representatives and designees shall have a
non-exclusive right to have access to, and a rent free right to use the
Mortgaged Premises for the purpose of arranging for and effecting the sale or
disposition of ABL Collateral. During any such Access Period, the ABL Agent and
its representatives (and persons employed on their behalf), may continue to
operate, service, maintain, process and sell the ABL Collateral, as well as to
engage in bulk sales of ABL Collateral. The ABL Agent shall (i) take proper care
of any Mortgaged Premise that is used by it during the Access Period, (ii)
repair and replace any damage (ordinary wear-and-tear excepted) caused by it or
its agents, representatives or designees, (iii) comply with all applicable laws
in connection with its use or occupancy of the Mortgaged Premises and (iv) leave
such Mortgaged Premises in substantially the same condition as it was at the
commencement of the Access Period. The Collateral Trustee shall not bear any
expense for any of the actions in the preceding sentence. The ABL Agent and the
ABL Claimholders shall indemnify and hold harmless the Collateral Trustee, the
Priority Lien Representatives and the Priority Lien Claimholders from any claim,
loss, damage, cost or liability suffered by any such Person and arising from the
ABL Agent’s use or occupancy of the Mortgaged Premises, except to the extent
caused by any such Person’s gross negligence or willful misconduct. The ABL
Agent, the Collateral Trustee and each Priority Lien Representative shall
cooperate and use reasonable efforts to ensure that their activities during the
Access Period as described above do not interfere materially with the activities
of the other as described above, including the right of Collateral Trustee or
any Priority Lien Representative to commence foreclosure of the Priority Lien
Mortgages or to show the Shared Collateral to prospective purchasers and to
ready the Shared Collateral for sale. Access rights may apply to differing
parcels of Mortgaged Premises at differing times (i.e., the Collateral Trustee
may obtain possession of one premises at a different time than it obtains
possession of other properties), in which case, a differing Access Period may
apply to each such property.
3.4    Exercise of Remedies – Intellectual Property Rights/Access to
Information.
(a)    The Collateral Trustee hereby grants (to the full extent of its rights
and interests) to the ABL Agent and its agents, representatives and designees
(1) a royalty free, rent free license and lease to use all of the Shared
Collateral, including any IP Collateral or computer or other data processing
equipment and other intellectual property, to collect all Accounts or amounts
owing


18

--------------------------------------------------------------------------------





under Instruments or Chattel Paper (in each case, to the extent included in the
ABL Collateral), to copy, use or preserve any and all information relating to
any of the ABL Collateral and (2) a royalty free license (which will be binding
on any successor or assignee of the intellectual property) to use any and all
intellectual property at any time in connection with its Enforcement; provided,
however, the royalty free, rent free licenses and leases granted above shall
expire immediately upon the end of the applicable Access Period.
(b)    The ABL Agent hereby grants (to the full extent of its rights and
interests) to the Collateral Trustee and its agents, representatives and
designees (1) a royalty free, rent free license and lease to use all of the ABL
Collateral, including any computer or other data processing equipment and
intellectual property, to collect all Accounts or amounts owing under
Instruments or Chattel Paper (in each case, to the extent included in the Shared
Collateral), to copy, use or preserve any and all information relating to any of
the Shared Collateral and (2) a royalty free license (which will be binding on
any successor or assignee of the intellectual property) to use any and all
intellectual property at any time in connection with its Enforcement; provided,
however, the royalty free, rent free licenses and leases granted above shall
expire on the 180th day after the commencement of the Collateral Trustee’s use
thereof.
3.5    Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.
(a)    The Collateral Trustee, for itself and/or on behalf of the Priority Lien
Claimholders, acknowledges and agrees that, to the extent the Collateral Trustee
or any Priority Lien Claimholder exercises its rights of setoff against any
Grantor’s Deposit Accounts, Securities Accounts or other ABL Collateral (in each
case, other than the Collateral Account and the Proceeds Account), the amount of
such setoff shall be deemed to be ABL Collateral to be held and distributed
pursuant to Section 4.2; provided, however, that the foregoing shall not apply
to any setoff by the Collateral Trustee or any Priority Lien Claimholder against
any Shared Collateral to the extent applied to payment of the Priority Lien
Obligations.
(b)    The Collateral Trustee, for itself and/or on behalf of the Priority Lien
Claimholders, agrees that prior to the issuance of an Enforcement Notice (unless
an Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor) all funds deposited under Account Agreements and then applied to the
ABL Obligations shall be deemed to be ABL Collateral and, unless the ABL Agent
shall have actual knowledge to the contrary, any claim that payments made to the
ABL Agent through the Deposit Accounts or Securities Accounts that are subject
to Account Agreements are proceeds of or otherwise constitute Shared Collateral,
are waived.
(c)    The ABL Agent, the ABL Claimholders, the Collateral Trustee and the
Priority Lien Claimholders, each agrees that, prior to the issuance of an
Enforcement Notice (unless an Insolvency or Liquidation Proceeding has commenced
by or any Grantor), any proceeds of Collateral, whether or not deposited under
Account Agreements, which are used by any Grantor to acquire other property
which is Collateral shall not (as among the ABL Agent, the ABL Claimholders, the
Collateral Trustee and the Priority Lien Claimholders) be treated as proceeds of
Collateral for purposes of determining the relative priorities in the Collateral
which was so acquired. The ABL Agent, the ABL Claimholders, the Collateral
Trustee and the Priority Lien Claimholders each agrees that after an issuance of
an Enforcement Notice (and after an Insolvency or Liquidation Proceeding


19

--------------------------------------------------------------------------------





has been commenced by or against any Grantor), each such Person shall cooperate
in good faith to identify the proceeds of the ABL Collateral and the Shared
Collateral, as the case may be. Each of the ABL Agent and the Collateral Trustee
may request from the other an accounting of the identification of the proceeds
of Collateral (and the ABL Agent and the Collateral Trustee, as the case may be,
upon such request being made, shall deliver such accounting reasonably promptly
after such request is made).
(d)    The ABL Agent, for itself and/or on behalf of the ABL Claimholders,
acknowledges and agrees that, to the extent the ABL Agent or any ABL Claimholder
exercises its rights of setoff against any Shared Collateral, the amount of such
setoff shall be deemed to be Shared Collateral to be held and distributed
pursuant to Section 4.2; provided, however, that the foregoing shall not apply
to any setoff by the ABL Agent or any ABL Claimholder against any ABL Collateral
to the extent applied to payment of the ABL Obligations.
(e)    The ABL Agent, for itself and/or on behalf of the ABL Claimholders,
agrees that prior to an issuance of an Enforcement Notice (unless an Insolvency
or Liquidation Proceeding has been commenced by or against any Grantor) all
funds deposited under Account Agreements and then applied to the Priority Lien
Obligations shall be treated as Shared Collateral and, unless the Collateral
Trustee shall have actual knowledge to the contrary, any claim that payments
made to the Collateral Trustee through the Deposit Accounts or Securities
Accounts that are subject to Account Agreements are proceeds of or otherwise
constitute ABL Collateral are waived.
ARTICLE 4
PAYMENTS.
4.1    Application of Proceeds.
(a)    So long as the Discharge of ABL Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, all ABL Collateral or proceeds thereof
received in connection with the sale or other disposition of, or collection on
or distributions with respect to, such ABL Collateral upon the exercise of
remedies (including any Enforcement Action) by the ABL Agent or ABL Claimholders
or after an Insolvency or Liquidation Proceeding, shall be applied by the ABL
Agent to the ABL Obligations in such order as specified in the relevant ABL Loan
Documents. Upon the Discharge of ABL Obligations, the ABL Agent shall deliver to
the Collateral Trustee any ABL Collateral and proceeds of ABL Collateral held by
it in the same form as received, with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct to be applied by the Collateral
Trustee or any Priority Lien Representative in such order as specified in the
Collateral Trust Agreement and/or the other relevant Priority Lien Documents.
(b)    So long as the Discharge of Priority Lien Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, all Shared Collateral or proceeds
thereof received in connection with the sale or other disposition of, or
collection on or distribution with respect to, such Collateral upon the exercise
of remedies by the Collateral Trustee or Priority Lien Claimholders or after an
Insolvency or Liquidation Proceeding, shall be applied to the Priority Lien
Obligations and the ABL


20

--------------------------------------------------------------------------------





Obligations in such order as specified in the Collateral Trust Agreement and/or
the other relevant Priority Lien Documents. Upon the Discharge of Priority Lien
Obligations, the Collateral Trustee shall deliver to the ABL Agent any Shared
Collateral and proceeds of Shared Collateral held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the ABL Agent in such order
as specified in the ABL Loan Documents.
4.2    Payments Over in Violation of Agreement. Unless and until both the
Discharge of ABL Obligations and the Discharge of Priority Lien Obligations have
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, any Collateral or
proceeds thereof (including assets or proceeds subject to Liens referred to in
the final sentence of Section 2.3) received by the ABL Agent, any ABL
Claimholder, the Collateral Trustee, any Priority Lien Representative or any
Priority Lien Claimholder in connection with the exercise of any right or remedy
(including any Enforcement Action or set-off or recoupment) relating to the
Collateral in contravention of this Agreement shall be segregated and held in
trust and forthwith paid over to the ABL Agent or Collateral Trustee, as
appropriate, in the same form as received, with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct. The Collateral Trustee
and ABL Agent are each hereby authorized to make any such endorsements as agent
for the other Person. This authorization is coupled with an interest and is
irrevocable until both the Discharge of ABL Obligations and Discharge of
Priority Lien Obligations have occurred.
4.3    Application of Payments. Subject to the other terms of (a) this
Agreement, all payments received by the ABL Agent or the ABL Claimholders may be
applied, reversed and reapplied, in whole or in part, to the ABL Obligations to
the extent provided for in the ABL Loan Documents; and (b) this Agreement and
the Collateral Trust Agreement, all payments received by the Collateral Trustee,
any Priority Lien Representative or the Priority Lien Claimholders may be
applied, reversed and reapplied, in whole or in part, to the Priority Lien
Obligations to the extent provided for in the Collateral Trust Agreement and/or
the other Priority Lien Documents.
ARTICLE 5
OTHER AGREEMENTS.
5.1    Releases.
(a)    (i) If in connection with the exercise of the ABL Agent’s remedies in
respect of any ABL Collateral as provided for in Section 3.1, the ABL Agent, for
itself or on behalf of any of the ABL Claimholders, releases its Liens on any
part of the ABL Collateral, then the Liens, if any, of the Collateral Trustee,
the Priority Lien Representatives and the Priority Lien Claimholders, on the ABL
Collateral sold or disposed of in connection with such exercise, shall be
automatically, unconditionally and simultaneously released. The Collateral
Trustee, for itself and/or on behalf of any such Persons, promptly shall execute
and deliver to the ABL Agent or the applicable Grantor such termination
statements, releases and other documents as the ABL Agent or such Grantor may
request to effectively confirm such release.


21

--------------------------------------------------------------------------------





(ii)    If in connection with the exercise by the Collateral Trustee or any
Priority Lien Representative of remedies in respect of any Shared Collateral as
provided for in Section 3.2, the Collateral Trustee, for itself and/or on behalf
of any of the Priority Lien Representatives and Priority Lien Claimholders,
releases its Liens on any part of the Shared Collateral, then the Liens, if any,
of the ABL Agent, for itself or for the benefit of the ABL Claimholders, on the
Shared Collateral sold or disposed of in connection with such exercise, shall be
automatically, unconditionally and simultaneously released. The ABL Agent, for
itself and/or on behalf of any such ABL Claimholder shall each promptly execute
and deliver to the Collateral Trustee or the applicable Grantor such termination
statements, releases and other documents as the Collateral Trustee or such
Grantor may request to effectively confirm such release.
(b)    If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the ABL Loan Documents and the Priority Lien Documents
(including voluntary Dispositions of Collateral by the respective Grantors after
(x) in the case of clause (i) below, an ABL Default, and (y) in the case of
clause (ii) below, a Priority Lien Debt Default), (i) the ABL Agent, for itself
and/or on behalf of any of the ABL Claimholders, releases its Liens on any part
of the ABL Collateral, other than (A) in connection with the Discharge of ABL
Obligations or (B) after the occurrence and during the continuance of a Priority
Lien Debt Default, then the Liens, if any, of the Collateral Trustee and/or any
Priority Lien Representative, for itself and/or for the benefit of the Priority
Lien Claimholders, on such ABL Collateral shall be automatically,
unconditionally and simultaneously released, and (ii) the Collateral Trustee or
any Priority Lien Representative, for itself and/or on behalf of the Priority
Lien Claimholders, releases its Liens on any part of the Shared Collateral,
other than (A) in connection with the Discharge of Priority Lien Obligations or
(B) after the occurrence and during the continuance of a ABL Default, then the
Liens, if any, of the ABL Agent, for itself and/or for the benefit of the ABL
Claimholders, on such Shared Collateral shall be automatically, unconditionally
and simultaneously released. The ABL Agent, Collateral Trustee or any Priority
Lien Representative, each for itself and/or on behalf of any such ABL
Claimholders or Priority Lien Claimholder, as the case may be, promptly shall
execute and deliver to the Collateral Trustee, ABL Agent or such Grantor such
termination statements, releases and other documents as the Collateral Trustee,
ABL Agent or such Grantor may request to effectively confirm such release.
(c)    Until the Discharge of ABL Obligations shall occur, the Collateral
Trustee and each Priority Lien Representative, for itself and/or on behalf of
the Priority Lien Claimholders, hereby irrevocably constitutes and appoints the
ABL Agent and any of its officers or agents, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of the Collateral Trustee and each Priority Lien
Representative or such Priority Lien Claimholder, whether in the ABL Agent’s
name or, at the option of the ABL Agent, in the Collateral Trustee’s, any
Priority Lien Representative’s or any Priority Lien Claimholder’s own name, from
time to time in the ABL Agent’s discretion, for the purpose of carrying out the
terms of this Section 5.1, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary to accomplish the
purposes of this Section 5.1, including any endorsements or other instruments of
transfer or release.


22

--------------------------------------------------------------------------------





(d)    Until the Discharge of Priority Lien Obligations shall occur, the ABL
Agent, for itself and/or on behalf of the ABL Claimholders hereby irrevocably
constitutes and appoints the Collateral Trustee and any of its officers or
agents, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of ABL Agent or
such ABL Claimholder, whether in the Collateral Trustee’s name or, at the option
of the Collateral Trustee, in the ABL Agent’s or any ABL Claimholder’s own name,
from time to time in the Collateral Trustee’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release.
5.2    Insurance.
(a)    Unless and until the Discharge of ABL Obligations has occurred, subject
to the terms of, and the rights of the Grantors under, the ABL Loan Documents,
(i) the ABL Agent and the ABL Claimholders shall have the right, in consultation
with and subject to the consent of the Company (unless an ABL Default shall have
occurred and be continuing and except as otherwise provided in the ABL Loan
Documents), to adjust settlement for any insurance policy covering the ABL
Collateral or the Liens with respect thereto in the event of any loss thereunder
or with respect thereto and, in consultation with and subject to the consent of
the Company (unless, with respect to such consultation and consent right, an ABL
Default shall have occurred and be continuing and except as otherwise provided
in the ABL Loan Documents), to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting the ABL
Collateral; (ii) all proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
ABL Collateral and to the extent required by the ABL Loan Documents shall be
paid to the ABL Agent for the benefit of the ABL Claimholders pursuant to the
terms of the ABL Loan Documents (including, without limitation, for purposes of
cash collateralization of letters of credit) and thereafter, to the extent no
ABL Obligations are outstanding, and subject to the terms of, and the rights of
the Grantors under, the Priority Lien Documents and the terms of the Collateral
Trust Agreement, to the Collateral Trustee for the benefit of the Priority Lien
Claimholders to the extent required under the Priority Lien Documents and then,
to the extent no Priority Lien Obligations are outstanding, to the owner of the
subject property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (iii) if the Collateral Trustee
or any Priority Lien Representative or any Priority Lien Claimholder shall, at
any time, receive any proceeds of any such insurance policy or any such award or
payment in contravention of this Agreement, it shall segregate and hold in trust
and forthwith pay such proceeds over to the ABL Agent in accordance with the
terms of Section 4.2.
(b)    Unless and until the Discharge of Priority Lien Obligations has occurred,
subject to the terms of, and the rights of the Grantors under the Priority Lien
Documents, (i) the Collateral Trustee, the Priority Lien Representatives and the
Priority Lien Claimholders shall have the right, in consultation with and
subject to the consent of the Company (unless, with respect to such consultation
and consent right, a Priority Lien Debt Default shall have occurred and be
continuing and except as otherwise provided in the Priority Lien Documents), to
adjust settlement for any insurance policy covering the Shared Collateral or the
Liens with respect thereto in the event


23

--------------------------------------------------------------------------------





of any loss thereunder or with respect thereto and, in consultation with and
subject to the consent of the Company (unless a Priority Lien Debt Default shall
have occurred and be continuing and except as otherwise provided in the Priority
Lien Documents), to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Shared
Collateral; (ii) all proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
Shared Collateral and to the extent required by the Priority Lien Documents
shall be paid to the Collateral Trustee for the benefit of the Priority Lien
Claimholders pursuant to the terms of the Collateral Trust Agreement and the
other Priority Lien Documents (including, without limitation, for purposes of
cash collateralization of letters of credit) and thereafter, to the extent no
Priority Lien Obligations are outstanding, and subject to the terms of, and the
rights of the Grantors under, the ABL Collateral Documents to the ABL Agent for
the benefit of the ABL Claimholders to the extent required under such ABL
Collateral Documents and then, to the extent no ABL Obligations are outstanding,
to the owner of the subject property, such other Person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct, and (iii)
if the ABL Agent or any ABL Claimholder shall, at any time, receive any proceeds
of any such insurance policy or any such award or payment in contravention of
this Agreement, it shall segregate and hold in trust and forthwith pay such
proceeds over to the Collateral Trustee in accordance with the terms of
Section 4.2.
(c)    To effectuate the foregoing, the ABL Agent and, the Collateral Trustee
shall each receive separate lender’s loss payable endorsements naming themselves
as loss payee, as their interests may appear, with respect to policies which
insure Collateral hereunder.
5.3    Amendments to ABL Loan Documents and Priority Lien Documents;
Refinancing; Legending Provisions.
(a)    Subject to the last paragraph of Section 1.2 with respect to the
Collateral Trust Agreement, the ABL Loan Documents and Priority Lien Documents
may be amended, supplemented or otherwise modified in accordance with the terms
of the ABL Loan Documents and the Priority Lien Documents, respectively, unless
such amendment, supplement or modification would contravene any provision of
this Agreement, and the ABL Obligations and Priority Lien Obligations may be
Refinanced, in each case, without notice to, or the consent (except to the
extent a consent is required to permit the Refinancing transaction under any ABL
Document or any Priority Lien Document) of the ABL Agent, the ABL Claimholders,
the Collateral Trustee, the Priority Lien Representatives or the Priority Lien
Claimholders, as the case may be, all without affecting the Lien subordination
or other provisions of this Agreement; provided, however, that the holders of
such Refinancing debt bind themselves in an Intercreditor Agreement Joinder or
other writing, reasonably acceptable to the Collateral Trustee and the ABL Agent
and addressed to the Collateral Trustee or the ABL Agent and the ABL
Claimholders, as the case may be, to the terms of this Agreement and any such
amendment, supplement, modification or Refinancing shall be substantially in
accordance with the provisions of both the ABL Loan Documents and the Priority
Lien Documents.
(b)    The Company agrees that each ABL Collateral Document entered into on or
after the date hereof shall include the following language (or language to
similar effect approved by both the Collateral Trustee and the ABL Agent):


24

--------------------------------------------------------------------------------





“Notwithstanding anything herein to the contrary, the lien and security interest
granted to JPMorgan Chase Bank, N.A., as Agent, pursuant to this Agreement and
the exercise of any right or remedy by JPMorgan Chase Bank, N.A., as Agent
hereunder are subject to the provisions of the ABL-Notes Intercreditor
Agreement, dated as of October 5, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
Unisys Corporation, Wells Fargo Bank, National Association, as Collateral
Trustee, JPMorgan Chase Bank, N.A., as ABL Agent, and certain other persons
which may be or become parties thereto or become bound thereto from time to
time. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.”
(c)    The Company agrees that each Priority Lien Document that is a Collateral
Document entered into on or after the date hereof shall include the following
language (or language to similar effect approved by both the Collateral Trustee
and the ABL Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to Wells Fargo Bank, National Association, as Collateral Trustee,
pursuant to this Agreement and the exercise of any right or remedy by Wells
Fargo Bank, National Association, as Collateral Trustee, hereunder are subject
to the provisions of the ABL-Notes Intercreditor Agreement, dated as of October
5, 2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among Unisys Corporation, Wells Fargo
Bank, National Association, as Collateral Trustee, JPMorgan Chase Bank, N.A., as
ABL Agent, and certain other persons which may be or become parties thereto or
become bound thereto from time to time. In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.”
(d)    The ABL Agent, the Collateral Trustee and each Priority Lien
Representative shall each use its best efforts to notify the other parties of
any written amendment or modification to any ABL Loan Document or any Priority
Lien Document, as applicable, but the failure to do so shall not create a cause
of action against the party failing to give such notice or create any claim or
right on behalf of any third party. In connection with amendments or
modifications permitted by this Section 5.3, the ABL Agent, the Collateral
Trustee and each Priority Lien Representative, as applicable shall, upon request
of the other party, provide copies of all such modifications or amendments and
copies of all other relevant documentation to the other Persons.
5.4    Bailees for Perfection.
(a)    The ABL Agent, the Collateral Trustee and each Priority Lien
Representative, as the case may be, agree to hold that part of the Collateral
that is in its possession or control (or in


25

--------------------------------------------------------------------------------





the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the UCC
(such Collateral being the “Pledged Collateral”) as collateral agent for the ABL
Claimholders and Priority Lien Claimholders, as the case may be, and as bailee
for the ABL Agent, Collateral Trustee or Priority Lien Representative, as the
case may be (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC),
solely for the purpose of perfecting the security interest granted under the ABL
Loan Documents and the Priority Lien Documents, as applicable, subject to the
terms and conditions of this Section 5.4. Solely with respect to any Deposit
Accounts under the control (within the meaning of Section 9-104 of the UCC) of
the ABL Agent, the ABL Agent agrees to also hold control over such Deposit
Accounts as gratuitous agent for the Collateral Trustee, subject to the terms
and conditions of this Section 5.4. Solely with respect to any Deposit Accounts
under the control (within the meaning of Section 9-104 of the UCC) of the
Collateral Trustee, the Collateral Trustee agrees to also hold control over such
Deposit Accounts as gratuitous agent for the ABL Agent, subject to the terms and
conditions of this Section 5.4.
(b)    The ABL Agent, the Collateral Trustee and each Priority Lien
Representative shall have no obligation whatsoever to any other Person to ensure
that the Pledged Collateral is genuine or owned by any of the Grantors or to
preserve rights or benefits of any Person except as expressly set forth in this
Section 5.4. The duties or responsibilities under this Section 5.4 shall be
limited solely to holding the Pledged Collateral as bailee (and with respect to
Deposit Accounts, agent) in accordance with this Section 5.4 and delivering the
Pledged Collateral upon a Discharge of ABL Obligations or Discharge of Priority
Lien Obligations, as the case may be, as provided in paragraph (d) below.
(c)    No Person acting pursuant to this Section 5.4 shall have by reason of the
ABL Loan Documents, the Priority Lien Documents, this Agreement, the Collateral
Trust Agreement or any other document, a fiduciary relationship with any other
Person with respect to such acts.
(d)    Upon the Discharge of ABL Obligations, the ABL Agent shall deliver the
remaining Pledged Collateral (if any) together with any necessary endorsements,
first, to the Collateral Trustee to the extent the Priority Lien Obligations
which are secured by such Pledged Collateral remain outstanding, and second, to
the Company (in each case, so as to allow such Person to obtain possession or
control of such Pledged Collateral). The ABL Agent further agrees to take all
other action reasonably required in connection with the Collateral Trustee
obtaining a first-priority interest in such Pledged Collateral or as a court of
competent jurisdiction may otherwise direct.
(e)    Upon the Discharge of the Priority Lien Obligations, the Collateral
Trustee shall deliver the remaining Pledged Collateral (if any), together with
any necessary endorsements, first, to the ABL Agent to the extent any ABL
Obligations which are secured by such Pledged Collateral remain outstanding, and
second, to the Company (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral). The Collateral Trustee
further agrees to take all other action reasonably requested by the ABL Agent in
connection with the ABL Agent obtaining a first-priority interest in such
Pledged Collateral or as a court of competent jurisdiction may otherwise direct.


26

--------------------------------------------------------------------------------





(f)    Subject to the terms of this Agreement, (i) so long as the Discharge of
ABL Obligations has not occurred, the ABL Agent shall be entitled to deal with
the Pledged Collateral or Collateral within its “control” in accordance with the
terms of this Agreement and other ABL Loan Documents, but only to the extent
that such Collateral constitutes ABL Collateral, as if the Liens (if any) of the
Collateral Trustee or Priority Lien Representatives in such ABL Collateral did
not exist and (ii) so long as the Discharge of Priority Lien Obligations has not
occurred, the Collateral Trustee or any Priority Lien Representative shall be
entitled to deal with the Pledged Collateral or Collateral within its “control”
in accordance with the terms of this Agreement, the Collateral Trust Agreement
and other Priority Lien Documents, but only to the extent that such Collateral
constitutes Shared Collateral, as if the Liens of the ABL Agent in such Shared
Collateral did not exist.
5.5    When Discharge of ABL Obligations and Discharge of Priority Lien
Obligations Deemed to Not Have Occurred; Refinancing of ABL Obligations and
Priority Lien Obligations.
(a)    If concurrently with the Discharge of ABL Obligations or the Discharge of
Priority Lien Obligations, the Company (i) enters into any Refinancing of any
ABL Obligation or Priority Lien Obligation, as the case may be, which
Refinancing is permitted by the Priority Lien Documents and the ABL Loan
Documents and (ii) delivers to the Collateral Trustee or ABL Agent, as
appropriate, a notice and an Intercreditor Agreement Joinder in accordance with
clause (b) or (c) of this Section 5.5, then such Discharge of ABL Obligations or
the Discharge of Priority Lien Obligations, as the case may be, shall be deemed
not to have occurred for all purposes of this Agreement (other than with respect
to any actions taken as a result of the occurrence of such first Discharge of
ABL Obligations or the Discharge of Priority Lien Obligations) and the
obligations under such Refinancing shall automatically be treated as ABL
Obligations or Priority Lien Obligations, as applicable, for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the ABL Agent or Collateral Trustee,
as the case may be, under such new ABL Loan Documents or Priority Lien Documents
shall be the ABL Agent or Collateral Trustee, as applicable, for all purposes of
this Agreement.
(b)    Upon the Collateral Trustee’s receipt of a written notice, together with
an Intercreditor Agreement Joinder, from the New Agent (as defined below) and
the Company stating that the Company has entered into new ABL Loan Documents
(which notice shall include a complete copy of the relevant new documents and
provide the identity of the new agent for such facility, such agent, the “New
Agent”), such New Agent shall automatically be treated as the ABL Agent for all
purposes of this Agreement. The ABL Agent and the Collateral Trustee shall
promptly (a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Company or such New Agent shall reasonably
request to provide the New Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and (b)
deliver, to the extent contemplated by this Agreement, to the New Agent any
Pledged Collateral held by it together with any necessary endorsements (or
otherwise allow the New Agent to obtain control of such Pledged Collateral). The
New Agent shall agree pursuant to the Intercreditor Agreement Joinder addressed
to the ABL Agent, Collateral Trustee and each Priority Lien Representative, the
ABL Claimholders, and Priority Lien Claimholders, as the case may be, to be
bound by the terms of this Agreement.


27

--------------------------------------------------------------------------------





(c)    Upon the ABL Agent’s receipt of a written notice, together with an
Intercreditor Agreement Joinder, from the New Representative (as defined below)
and the Company stating that the Company has entered into a new Series of
Priority Liens (which notice shall include a complete copy of the relevant new
documents and provide the identity of the new representative for such series,
such representative, the “New Representative”), such New Representative shall
automatically be treated as a Priority Lien Representative for all purposes of
this Agreement. The ABL Agent and the Collateral Trustee shall promptly enter
into such documents and agreements (including amendments or supplements to this
Agreement) as the Company or such New Representative shall reasonably request to
provide the New Representative the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement (including,
without limitation, entering into any collateral documentation reasonably
requested in order to effectuate such successor collateral agency with respect
to any Collateral). The New Representative shall agree pursuant to the
Intercreditor Agreement Joinder addressed to the ABL Agent, Collateral Trustee
and each other Priority Lien Representative, the ABL Claimholders, and Priority
Lien Claimholders, as the case may be, to be bound by the terms of this
Agreement.
5.6    Successor Agents. If any successor ABL Agent or successor Collateral
Trustee is elected or appointed pursuant to the terms of the ABL Loan Documents
or the Priority Lien Documents, as applicable, then such successor ABL Agent or
successor Collateral Trustee, as applicable, shall automatically be treated as
the ABL Agent or Collateral Trustee, as applicable, for all purposes of this
Agreement. The successor ABL Agent or successor Collateral Trustee, as
applicable, shall enter into such documents and agreements (including amendments
or supplements to this Agreement) as the Company, the existing ABL Agent or the
existing Collateral Trustee shall reasonably request in order to provide to the
successor ABL Agent or successor Collateral Trustee, as applicable, the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement. The successor ABL Agent or successor Collateral
Trustee, as applicable, shall agree pursuant to the Intercreditor Agreement
Joinder addressed to the existing ABL Agent or existing Collateral Trustee and
each Priority Lien Representative, as applicable, to be bound by the terms of
this Agreement.
ARTICLE 6
INSOLVENCY OR LIQUIDATION PROCEEDINGS.
6.1    Finance and Sale Issues.
(a)    Until the Discharge of ABL Obligations has occurred, if the Company or
any other Grantor shall be subject to any Insolvency or Liquidation Proceeding
and the ABL Agent shall, acting in accordance with the ABL Agreement, agree to
permit the use of “Cash Collateral” (as such term is defined in Section 363(a)
of the Bankruptcy Code), which constitutes ABL Collateral securing the ABL
Obligations or to permit the Company or any other Grantor to obtain financing,
whether from the ABL Claimholders or any other Person under Section 364 of the
Bankruptcy Code or any similar Bankruptcy Law (“DIP Financing”) to the extent
such DIP Financing is secured by Liens on ABL Collateral, then the Collateral
Trustee, each Priority Lien Representative and each Priority Lien Claimholder
each agrees that it will raise no objection to such Cash Collateral use or DIP
Financing, and, except to the extent permitted by Section 3.1(c) and Section
6.3, will not request


28

--------------------------------------------------------------------------------





adequate protection or any other relief in connection therewith, so long as such
Cash Collateral use or DIP Financing meets the following requirements: (i) it is
on commercially reasonable terms under the circumstances, (ii) the Collateral
Trustee, each Priority Lien Representative and each Priority Lien Claimholder
retain the right to object to any ancillary agreements or arrangements regarding
the Cash Collateral use or the DIP Financing that are prejudicial to their
interests in the Shared Collateral, (iii) the terms of the Cash Collateral use
or DIP Financing do not compel the Company to seek confirmation of a specific
plan of reorganization for which all or substantially all of the material terms
are set forth in the DIP Financing documentation or a related document, and (iv)
if the ABL Claimholders retain their Liens on the ABL Collateral securing the
ABL Obligations, the Collateral Trustee and each Priority Lien Representative,
for the ratable benefit of the Priority Lien Claimholders, shall retain an
immediately junior Lien on the ABL Collateral. To the extent the Liens on the
ABL Collateral securing the ABL Obligations are subordinated to or pari passu
with such DIP Financing which meets the requirements of clauses (i) through
(iii) above, the Collateral Trustee and each Priority Lien Representative will
subordinate any Liens in the ABL Collateral to the Liens securing such DIP
Financing (and all Obligations relating thereto) and will not request adequate
protection or any other relief in connection therewith (except, as expressly
agreed by the ABL Agent or to the extent permitted by Section 6.3). The
foregoing shall not prohibit the Collateral Trustee, any Priority Lien
Representative or any Priority Lien Claimholder from objecting to the terms of
any DIP Financing to the extent that such DIP Financing is secured by any Shared
Collateral.
(b)    Until the Discharge of Priority Lien Obligations has occurred, if the
Company or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the Collateral Trustee shall, acting in accordance with the
Priority Lien Documents, agree to permit the use of “Cash Collateral” (as such
term is defined in Section 363(a) of the Bankruptcy Code), which constitutes
Shared Collateral securing the Priority Lien Obligations or to permit the
Company or any other Grantor to obtain DIP Financing to the extent such DIP
Financing is secured by Liens on Shared Collateral, then the ABL Agent and each
ABL Claimholder agrees that it will raise no objection to such Cash Collateral
use or DIP Financing, and, except to the extent permitted by Section 3.2(c) and
Section 6.3, will not request adequate protection or any other relief in
connection therewith, so long as such Cash Collateral use or DIP Financing meets
the following requirements: (i) it is on commercially reasonable terms under the
circumstances, (ii) the ABL Agent and each ABL Claimholder retain the right to
object to any ancillary agreements or arrangements regarding the Cash Collateral
use or the DIP Financing that are prejudicial to their interests in the ABL
Collateral, (iii) the terms of the Cash Collateral use or DIP Financing do not
compel the Company to seek confirmation of a specific plan of reorganization for
which all or substantially all of the material terms are set forth in the DIP
Financing documentation or a related document, and (iv) if the Priority Lien
Claimholders retain their Liens on the Shared Collateral securing the Priority
Lien Obligations, the ABL Agent for the ratable benefit of each ABL Claimholder
shall retain an immediately junior Lien on the Shared Collateral. To the extent
the Liens on the Shared Collateral securing the Priority Lien Obligations are
subordinated to or pari passu with such DIP Financing which meets the
requirements of clauses (i) through (iii) above, the ABL Agent and each ABL
Claimholder will subordinate any Liens in the Shared Collateral to the Liens
securing such DIP Financing (and all Obligations relating thereto) and will not
request adequate protection or any other relief in connection therewith (except,
as expressly agreed by the Collateral Trustee or to the extent permitted by
Section 6.3). The foregoing shall not prohibit the ABL Agent or any ABL


29

--------------------------------------------------------------------------------





Claimholder from objecting to the terms of any DIP Financing to the extent that
such DIP Financing is secured by any ABL Collateral.
(c)    The Collateral Trustee, on behalf of the Priority Lien Representatives
and the Priority Lien Claimholders agrees that it will not oppose, and hereby
consents to (i) any sale consented to by the ABL Agent of any ABL Collateral
pursuant to Section 363 or 1129 of the Bankruptcy Code (or any similar provision
under the law applicable to any Insolvency or Liquidation Proceeding), (ii) any
bid by the ABL Agent on behalf of the ABL Claimholders with respect to then
outstanding ABL Obligations in connection with any such sale or any other sale
or other disposition of the ABL Collateral, and (iii) any bidding, sale or
auction procedures and related bidding protections, consented to by the ABL
Agent in connection with the immediately preceding clauses (i) and (ii).
(d)    The ABL Agent agrees, on behalf of the ABL Claimholders, that it will not
oppose, and hereby consents to (i) any sale consented to by the Collateral
Trustee, any Priority Lien Representative or any Priority Lien Claimholder of
any Shared Collateral pursuant to Section 363 or 1129 of the Bankruptcy Code (or
any similar provision under the law applicable to any Insolvency or Liquidation
Proceeding), (ii) any bid by the Collateral Trustee, any such Priority Lien
Representative or any Priority Lien Claimholder with respect to then outstanding
Priority Lien Obligations in connection with any such sale or any other sale or
other disposition of the Shared Collateral, and (iii) any bidding, sale or
auction procedures and related bidding protections, consented to by the
Collateral Trustee or any Priority Lien Representative in connection with the
immediately preceding clauses (i) and (ii).
6.2    Relief from the Automatic Stay.
(a)    Until the Discharge of ABL Obligations has occurred, the Collateral
Trustee, each Priority Lien Representative and each Priority Lien Claimholder,
agrees that none of them shall seek (or support any other Person seeking) relief
from the automatic stay or any other stay in any Insolvency or Liquidation
Proceeding in respect of the ABL Collateral (other than to the extent such
relief is required to exercise its rights under Section 3.3), without the prior
written consent of the ABL Agent.
(b)    Until the Discharge of Priority Lien Obligations has occurred, the ABL
Agent, on behalf of itself and the ABL Claimholders agrees that none of them
shall seek (or support any other Person seeking) relief from the automatic stay
or any other stay in any Insolvency or Liquidation Proceeding in respect of the
Shared Collateral (other than to the extent such relief is required to exercise
its rights under Section 3.3), without the prior written consent of the
Collateral Trustee.
6.3    Adequate Protection.
(a)    The Collateral Trustee, the Priority Lien Representatives and the
Priority Lien Claimholders, each agree that, prior to the Discharge of ABL
Obligations, none of them shall contest (or support any other Person
contesting):


30

--------------------------------------------------------------------------------





(i)    any request by the ABL Agent for adequate protection with respect to the
ABL Collateral; or
(ii)    any objection by the ABL Agent to any motion, relief, action or
proceeding based on the ABL Agent or the ABL Claimholders claiming a lack of
adequate protection with respect to the ABL Collateral.
(b)    The ABL Agent and the ABL Claimholders, each agrees that, prior to the
Discharge of Priority Lien Obligations, none of them shall contest (or support
any other Person contesting):
(i)    any request by the Collateral Trustee, any Priority Lien Representative
or any Priority Lien Claimholder for adequate protection with respect to the
Shared Collateral; or
(ii)    any objection by the Collateral Trustee, any Priority Lien
Representative or any Priority Lien Claimholder to any motion, relief, action or
proceeding based on the Collateral Trustee, any Priority Lien Representative or
any Priority Lien Claimholder claiming a lack of adequate protection with
respect to the Shared Collateral.
(c)    Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:
(i)    in the event the ABL Agent or any of the ABL Claimholders (or any subset
thereof) seeks or requests adequate protection in respect of ABL Collateral and
such adequate protection is granted with respect to the ABL Collateral in the
form of additional collateral in connection with any Cash Collateral use or DIP
Financing or a superpriority claim in connection with any DIP Financing or
otherwise, then the Collateral Trustee, on behalf of itself or any of the
Priority Lien Claimholders, may seek or request adequate protection with respect
to its interests in such ABL Collateral in the form of a Lien on the same
additional collateral, or a junior superpriority claim, as applicable, which
Lien, or junior superpriority claim, shall be subordinated (except to the extent
that the Collateral Trustee already had a Lien on such additional collateral (in
which case the priorities established by Section 2.1 shall apply)) to the Liens
or claims securing the ABL Obligations and such Cash Collateral use or DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens of the Collateral Trustee on ABL Collateral; and
(ii)    in the event the Collateral Trustee or any Priority Lien Representative
or any of the Priority Lien Claimholders (or any subset thereof) seeks or
requests adequate protection in respect of Shared Collateral and such adequate
protection is granted with respect to the Shared Collateral in the form of
additional collateral in connection with any Cash Collateral use or DIP
Financing or a superpriority claim in connection with any DIP Financing or
otherwise, then the ABL Agent, on behalf of itself or any of the ABL
Claimholders, may seek or request adequate protection with respect to its
interests in such Shared Collateral in the form of a Lien on the same additional
collateral, or a junior superpriority claim, as applicable, which Lien or junior
superpriority claim shall be


31

--------------------------------------------------------------------------------





subordinated (except to the extent that the ABL Agent already had a Lien on such
additional collateral (in which case the priorities established by Section 2.1
shall apply)) to the Liens or claims securing the Priority Lien Obligations and
such Cash Collateral use or DIP Financing (and all Obligations relating thereto)
on the same basis as the other Liens of the ABL Agent on the Shared Collateral.
(d)    Except as otherwise expressly set forth in Section 6.1 or in connection
with the exercise of remedies with respect to (i) the ABL Collateral, nothing
herein shall limit the rights of the Collateral Trustee, any Priority Lien
Representative or any Priority Lien Claimholder from seeking adequate protection
with respect to their rights in the Shared Collateral in any Insolvency or
Liquidation Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise) or (ii) the Shared Collateral,
nothing herein shall limit the rights of the ABL Agent or the ABL Claimholders
from seeking adequate protection with respect to their rights in the ABL
Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).
6.4    Avoidance Issues. If any ABL Claimholder or Priority Lien Claimholder is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of the Company or any other Grantor any amount
paid in respect of ABL Obligations or the Priority Lien Obligations, as the case
may be (a “Recovery”), then such ABL Claimholders or Priority Lien Claimholders
shall be entitled to a reinstatement of ABL Obligations or the Priority Lien
Obligations, as the case may be, with respect to all such recovered amounts. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement.
6.5    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, both on account of ABL
Obligations and on account of Priority Lien Obligations, then, to the extent the
debt obligations distributed on account of the ABL Obligations and on account of
the Priority Lien Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the debt
obligations so distributed, to the Liens securing such debt obligations and the
distribution of proceeds thereof.
6.6    Post-Petition Interest.
(a)    The Collateral Trustee, the Priority Lien Representatives and the
Priority Lien Claimholders each agrees that none of them shall oppose or seek to
challenge any claim by the ABL Agent or any ABL Claimholder for allowance in any
Insolvency or Liquidation Proceeding of ABL Obligations consisting of
post-petition interest, fees or expenses, without regard to the existence of the
Lien of the Collateral Trustee on behalf of the Priority Lien Claimholders on
the ABL Collateral.


32

--------------------------------------------------------------------------------





(b)    The ABL Agent and the ABL Claimholders each agrees that none of them
shall oppose or seek to challenge any claim by the Collateral Trustee, any
Priority Lien Representative or any Priority Lien Claimholder for allowance in
any Insolvency or Liquidation Proceeding of Priority Lien Obligations consisting
of post-petition interest, fees or expenses, without regard to the existence of
the Lien of the ABL Agent on behalf of the ABL Claimholders on the Shared
Collateral.
6.7    Waiver - 1111(b)(2) Issues.
(a)    The Collateral Trustee and each Priority Lien Representative, for itself
and/or on behalf of the Priority Lien Claimholders, each waives any objection or
claim it may hereafter have against any ABL Claimholder arising out of the
election by any ABL Claimholder of the application of Section 1111(b)(2) of the
Bankruptcy Code to any claims of such ABL Claimholder in respect of the ABL
Collateral and agrees that in the case of any such election it shall have no
claim or right to payment with respect to the ABL Collateral in or from such
Insolvency or Liquidation Proceeding. Any reorganization securities issued with
respect to such election shall be allocated solely to the ABL Claimholders
pursuant to Section 6.5 hereof.
(b)    The ABL Agent, for itself and/or on behalf of the ABL Claimholders,
waives any objection or claim it may hereafter have against any Priority Lien
Claimholder arising out of the election by any Priority Lien Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code to any claims of such
Priority Lien Claimholder in respect of the Shared Collateral and agrees that in
the case of any such election it shall have no claim or right to payment with
respect to the Shared Collateral in or from such Insolvency or Liquidation
Proceeding. Any reorganization securities issued with respect to such election
shall be allocated solely to the Priority Lien Claimholders pursuant to
Section 6.5 hereof.
6.8    Separate Grants of Security and Separate Classification. The ABL Agent,
on behalf each ABL Claimholder, and the Collateral Trustee, on behalf of each
Priority Lien Representative and Priority Lien Claimholder, acknowledges and
agrees that (a) the grants of Liens pursuant to the ABL Loan Documents and the
Priority Lien Documents constitute separate and distinct grants of Liens and (b)
because of, among other things, their differing rights in the Collateral, the
Priority Lien Obligations and the ABL Obligations are fundamentally different
from each other and must be separately classified in any plan of reorganization
or liquidation under the Bankruptcy Code (or other plan of similar effect under
any Bankruptcy Law) proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL
Claimholders and the Priority Lien Claimholders in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims, as applicable), then the ABL Agent, on behalf of the ABL
Claimholders, and the Collateral Trustee, on behalf of each Priority Lien
Representative and each Priority Lien Claimholder, hereby acknowledge and agree
that all distributions shall be made as if there were separate classes of ABL
Obligation claims and Priority Lien Obligation claims against the Company and
the Grantors, with the effect being that, (i) to the extent that the aggregate
value of the ABL Collateral is sufficient (for this purpose ignoring all claims
held by the Collateral Trustee on behalf of the Priority Lien Representatives
and the Priority Lien Claimholders), the ABL


33

--------------------------------------------------------------------------------





Agent and the ABL Claimholders shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest that is
available from the ABL Collateral before any distribution is made in respect of
the claims held by the Collateral Trustee, the Priority Lien Representatives and
the Priority Lien Claimholders from such ABL Collateral, with the Collateral
Trustee, on behalf of the Priority Lien Representatives and the Priority Lien
Claimholders, hereby acknowledging and agreeing to turn over to the ABL Agent,
for the benefit of the ABL Claimholders, amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries, and (ii) to the extent that the aggregate value of the Shared
Collateral is sufficient (for this purpose ignoring all claims held by the ABL
Agent on behalf of the ABL Claimholders), the Collateral Trustee, on behalf of
the Priority Lien Representatives and the Priority Lien Claimholders shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest that is available from the Shared Collateral before
any distribution is made in respect of the claims held by the ABL Agent, on
behalf of the ABL Claimholders from such Shared Collateral, with the ABL Agent,
on behalf of the ABL Claimholders hereby acknowledging and agreeing to turn over
to the Collateral Trustee, for the benefit of the Priority Lien Representatives
and the Priority Lien Claimholders, amounts otherwise received or receivable by
them to the extent necessary to effectuate the intent of this sentence, even if
such turnover has the effect of reducing the aggregate recoveries.
6.9    Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding (including, without limitation, to the extent that
Section 1129(b) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law is invoked to render this Agreement unenforceable or inapplicable
in whole or in part). The relative rights as to the ABL Collateral and the
Shared Collateral shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.
ARTICLE 7
RELIANCE; WAIVERS; ETC.
7.1    Reliance. Other than any reliance on the terms of this Agreement, (a) the
ABL Agent, on behalf of itself and the ABL Claimholders, acknowledges that it
and such ABL Claimholders have, independently and without reliance on the
Collateral Trustee, any Priority Lien Representative or any Priority Lien
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into the ABL Loan Documents
and be bound by the terms of this Agreement and they will continue to make their
own credit decision in taking or not taking any action under the ABL Loan
Documents or this Agreement, and (b) the Collateral Trustee and each Priority
Lien Representative, on behalf of itself and the Priority Lien Claimholders,
acknowledges that it and the Priority Lien Claimholders have, independently and


34

--------------------------------------------------------------------------------





without reliance on the ABL Agent or any ABL Claimholder, and based on documents
and information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Priority Lien Documents and be bound by the
terms of this Agreement and they will continue to make their own credit decision
in taking or not taking any action under the Priority Lien Documents, the
Collateral Trust Agreement or this Agreement.
7.2    No Warranties or Liability. The ABL Agent, on behalf of itself and the
ABL Claimholders, acknowledges and agrees that each of the Collateral Trustee,
the Priority Lien Representatives and the Priority Lien Claimholders have made
no express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided in
this Agreement, the Collateral Trustee, the Priority Lien Representatives and
the Priority Lien Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under the Priority Lien Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. The Collateral Trustee, the Priority Lien Representatives and the
Priority Lien Claimholders each acknowledges and agrees that the ABL Agent and
the ABL Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the ABL Loan Documents, the ownership
of any Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided herein, the ABL Agent and the ABL Claimholders will be
entitled to manage and supervise their respective loans and extensions of credit
under their respective ABL Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Collateral Trustee,
the Priority Lien Representatives and the Priority Lien Claimholders shall have
no duty to the ABL Agent or any of the ABL Claimholders, and the ABL Agent and
the ABL Claimholders shall have no duty to the Collateral Trustee, the Priority
Lien Representatives or any of the Priority Lien Claimholders, to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Company or any other Grantor (including the ABL Loan Documents and the Priority
Lien Documents), regardless of any knowledge thereof which they may have or be
charged with.
7.3    No Waiver of Lien Priorities.
(a)    No right of the ABL Agent, the ABL Claimholders, the Collateral Trustee,
the Priority Lien Representatives or the Priority Lien Claimholders to enforce
any provision of this Agreement, the Collateral Trust Agreement, any ABL Loan
Document or any other Priority Lien Document shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company
or any other Grantor or by any act or failure to act by such Persons or by any
noncompliance by any such Person with the terms, provisions and covenants of
this Agreement, the Collateral Trust Agreement, any of the ABL Loan Documents or
any of the other Priority Lien Documents, regardless of any knowledge thereof
which such Persons, or any of them, may have or be otherwise charged with.
(b)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the ABL
Loan Documents and


35

--------------------------------------------------------------------------------





Priority Lien Documents and subject to the provisions of Section 5.3(a)), the
ABL Agent, the ABL Claimholders, the Collateral Trustee, the Priority Lien
Representatives and the Priority Lien Claimholders may, at any time and from
time to time in accordance with the ABL Loan Documents and Priority Lien
Documents and/or applicable law, without the consent of, or notice to, the other
Persons (as the case may be), without incurring any liabilities to such Persons
and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement or the Collateral Trust Agreement (even if any right
of subrogation or other right or remedy is affected, impaired or extinguished
thereby), do any one or more of the following:
(i)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of the Company
or any other Grantor, or any liability incurred directly or indirectly in
respect thereof (including any increase in or extension of the Obligations,
without any restriction as to the tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by the ABL Agent or Collateral Trustee or any rights
or remedies under any of the ABL Loan Documents or the Priority Lien Documents;
(ii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Collateral (except to
the extent provided in this Agreement) or any liability of the Company or any
other Grantor or any liability incurred directly or indirectly in respect
thereof;
(iii)    settle or compromise any Obligation or any other liability of the
Company or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability in any manner or order that is not
inconsistent with the terms of this Agreement; and
(iv)    exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any other Grantor or any other Person,
elect any remedy and otherwise deal freely with the Company or any other
Grantor.
7.4    Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Agent and the ABL Claimholders and the Collateral
Trustee, the Priority Lien Representatives and the Priority Lien Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:
(a)    any lack of validity or enforceability of any ABL Loan Documents or any
Priority Lien Documents;
(b)    except as otherwise expressly set forth in this Agreement, any change in
the time, manner or place of payment of, or in any other terms of, all or any of
the ABL Obligations or Priority Lien Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any ABL Loan Document or any
Priority Lien Document;


36

--------------------------------------------------------------------------------





(c)    except as otherwise expressly set forth in this Agreement, any exchange
of any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or Priority Lien
Obligations or any guaranty thereof;
(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or
(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the ABL Agent, the ABL Obligations, any ABL Claimholder, the Collateral Trustee,
the Priority Lien Representatives, the Priority Lien Obligations or any Priority
Lien Claimholder in respect of this Agreement.
ARTICLE 8
MISCELLANEOUS.
8.1    Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Loan Document or any Priority Lien
Document, the provisions of this Agreement shall govern and control; provided,
however, that notwithstanding anything to the contrary contained herein, the ABL
Agent agrees on behalf of itself and each ABL Claimholder that the provisions of
the Collateral Trust Agreement shall govern the rights and obligations of the
Collateral Trustee, the Priority Lien Representatives and the Priority Lien
Claimholders as among themselves.
8.2    Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto on the date hereof. This is a continuing agreement of lien subordination
and the ABL Agent, the ABL Claimholders and the Collateral Trustee, the Priority
Lien Representatives and the Priority Lien Claimholders may continue, at any
time and without notice to any of the others, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any Grantor in reliance hereon. Each such Person hereby waives any right it may
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement (including, without limitation, any such right arising under
Section 1129(b) of the Bankruptcy Code). The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding. The relative rights, as provided for in this Agreement,
will continue after the commencement of any such Insolvency or Liquidation
Proceeding on the same basis as prior to the date of the commencement of any
such case, as provided in this Agreement. If any provision of this Agreement is
invalid, illegal or unenforceable in any respect or in any jurisdiction, the
validity, legality and enforceability of such provision in all other respects
and of all remaining provisions, and of such provision in all other
jurisdictions, will not in any way be affected or impaired thereby. All
references to the Company or any other Grantor shall include the Company or such
Grantor as debtor and debtor-in-possession and any receiver or trustee for the
Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding. This Agreement shall terminate and be of no further
force and effect until the earlier to occur of:


37

--------------------------------------------------------------------------------





(a)    the date of the Discharge of ABL Obligations, subject to the rights of
the ABL Agent and ABL Claimholders under Section 6.4; and
(b)    the date of the Discharge of Priority Lien Obligations, subject to the
rights of the Collateral Trustee, the Priority Lien Representatives and the
Priority Lien Claimholders under Section 6.4.
For the avoidance of doubt, if a Discharge of ABL Obligations occurs, to the
extent that ABL Obligations are reinstated in accordance with Section 6.4, the
Discharge of ABL Obligations shall (effective upon the reinstatement of such ABL
Obligations) be deemed to no longer be effective. If a Discharge of Priority
Lien Obligations occurs, to the extent that Priority Lien Obligations are
reinstated in accordance with Section 6.4, the Discharge of Priority Lien
Obligations shall (effective upon the reinstatement of such Priority Lien
Obligations) be deemed to no longer be effective.
8.3    Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing and signed on behalf of ABL Agent and the Collateral Trustee (in
accordance with Section 7.1 of the Collateral Trust Agreement) or their
respective authorized agent and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time. Notwithstanding the
foregoing, the Company shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights or obligations are directly and adversely affected (which
includes, but is not limited to any amendment to the Grantors’ ability to cause
additional obligations to constitute ABL Obligations or Priority Lien
Obligations as the Company may designate).
8.4    Information Concerning Financial Condition of the Company and its
Subsidiaries. The ABL Agent and the ABL Claimholders, on the one hand, and the
Collateral Trustee, the Priority Lien Representatives and the Priority Lien
Claimholders, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Company and its
Subsidiaries and all endorsers and/or guarantors of the ABL Obligations or the
Priority Lien Obligations and (b) all other circumstances bearing upon the risk
of nonpayment of the ABL Obligations or the Priority Lien Obligations. Neither
the ABL Agent and the ABL Claimholders, on the one hand, nor the Collateral
Trustee, the Priority Lien Representatives and the Priority Lien Claimholders,
on the other hand, shall have any duty to advise the other of information known
to it or them regarding such condition or any such circumstances or otherwise.
In the event that either the ABL Agent or any of the ABL Claimholders, on the
one hand, or the Collateral Trustee, the Priority Lien Representatives and the
Priority Lien Claimholders, on the other hand, undertakes at any time or from
time to time to provide any such information to any of the others, it or they
shall be under no obligation:
(a)    to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;


38

--------------------------------------------------------------------------------





(b)    to provide any additional information or to provide any such information
on any subsequent occasion;
(c)    to undertake any investigation; or
(d)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
8.5    Subrogation.
(a)    With respect to the value of any payments or distributions in cash,
property or other assets that any of the Priority Lien Claimholders or the
Collateral Trustee or any Priority Lien Representative pays over to the ABL
Agent or the ABL Claimholders under the terms of this Agreement, the Priority
Lien Claimholders, the Collateral Trustee and any Priority Lien Representative
shall be subrogated to the rights of the ABL Agent and the ABL Claimholders;
provided, however, that, the Collateral Trustee, any Priority Lien
Representative and the Priority Lien Claimholders, hereby each agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of ABL Obligations has occurred. The
Company acknowledges and agrees that, to the extent permitted by applicable law,
the value of any payments or distributions in cash, property or other assets
received by the Collateral Trustee, any Priority Lien Representative or any
Priority Lien Claimholder that are paid over to the ABL Agent or the ABL
Claimholders pursuant to this Agreement shall not reduce any of the Priority
Lien Obligations.
(b)    With respect to the value of any payments or distributions in cash,
property or other assets that any of the ABL Claimholders or the ABL Agent pays
over to the Collateral Trustee or any Priority Lien Representative or the
Priority Lien Claimholders under the terms of this Agreement, the ABL
Claimholders and the ABL Agent shall be subrogated to the rights of the
Collateral Trustee, any Priority Lien Representative and the Priority Lien
Claimholders; provided, however, that the ABL Agent, on behalf of itself and the
ABL Claimholders, hereby agrees not to assert or enforce all such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Priority Lien Obligations has occurred. The Company acknowledges
and agrees that, to the extent permitted by applicable law, the value of any
payments or distributions in cash, property or other assets received by the ABL
Agent or the ABL Claimholders that are paid over to the Collateral Trustee, any
Priority Lien Representative or any Priority Lien Claimholder pursuant to this
Agreement shall not reduce any of the ABL Obligations.
8.6    SUBMISSION TO JURISDICTION; WAIVERS.
(a)    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:


39

--------------------------------------------------------------------------------





(i)    ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
(ii)    WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(iii)    AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7;
(iv)    AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND
(v)    AGREES THAT EACH PARTY HERETO RETAINS THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.
(b)    EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE INTENTS AND PURPOSES HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH PARTY HERETO HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH PARTY HERETO WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


40

--------------------------------------------------------------------------------





8.7    Notices. All notices to the ABL Claimholders, on the one hand, or the
Priority Lien Representatives and/or the Priority Lien Claimholders, on the
other hand, permitted or required under this Agreement shall also be sent to the
ABL Agent and the Collateral Trustee, respectively. Unless otherwise
specifically provided herein, any notice hereunder shall be in writing and may
be personally served or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed. For the purposes hereof, the
addresses of the parties hereto shall be as set forth below each party’s name on
the signature pages hereto, or, as to each party, at such other address as may
be designated by such party in a written notice to all of the other parties.
8.8    Further Assurances. The ABL Agent, the Collateral Trustee, each Priority
Lien Representative and each of the Claimholders, each agrees that each of them
shall take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the ABL Agent or
Collateral Trustee may reasonably request to effectuate the terms of and the
Lien priorities contemplated by this Agreement. Without limiting the generality
of the foregoing, all such Persons agree upon request by the ABL Agent or the
Collateral Trustee, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the ABL Collateral or Shared Collateral, as applicable, and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the ABL Loan Documents and the Priority
Lien Documents.
8.9    APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK, BUT OTHERWISE EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR ANY
OTHER RULE OF LAW THAT WOULD RESULT IN THE APPLICATION OF LAW OF ANY
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK.
8.10    Binding Effect on Successors and Assigns and on Claimholders and
Priority Lien Representatives. This Agreement shall be binding upon the ABL
Agent, the ABL Claimholders, the Collateral Trustee, the Priority Lien
Representatives and the Priority Lien Claimholders and their respective
successors and assigns. Notwithstanding any implication to the contrary in any
provision in any other section of the Agreement, neither the Collateral Trustee
nor the ABL Agent make any representation regarding the validity or binding
effect of the Priority Lien Documents or ABL Loan Documents, respectively, or
their authority to bind any of the Claimholders through their execution of this
Agreement.
8.11    Specific Performance. Each of the ABL Agent and the Collateral Trustee
may demand specific performance of this Agreement. The ABL Agent, on behalf of
itself and the ABL Claimholders, and the Collateral Trustee, on behalf of
itself, the Priority Lien Representatives and the Priority Lien Claimholders,
hereby irrevocably waive any defense based on the adequacy of a remedy at law
and any other defense which might be asserted to bar the remedy of specific


41

--------------------------------------------------------------------------------





performance in any action which may be brought by the ABL Agent or the ABL
Claimholders or the Collateral Trustee, the Priority Lien Representatives or the
Priority Lien Claimholders, as the case may be, under this Agreement.
8.12    Headings. Section headings herein have been inserted for convenience of
reference only, are not to be considered a part of this Agreement and will in no
way modify or restrict any of the terms or provisions hereof.
8.13    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or electronic transmission (in pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.
8.14    Authority. By its signature, each Person executing this Agreement
represents and warrants to the other parties hereto that it is duly authorized
to execute this Agreement. The Collateral Trustee hereby further represents and
warrants to the other parties hereto that it is authorized to enter into this
Agreement on behalf of the Priority Lien Claimholders. The ABL Agent hereby
further represents and warrants to the other parties hereto that it is
authorized to enter into this Agreement on behalf of the ABL Claimholders.
8.15    No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
ABL Agent, the Collateral Trustee, the Priority Lien Representatives, the ABL
Claimholders and the Priority Lien Claimholders. Nothing in this Agreement shall
impair, as between the Company and the other Grantors and the ABL Agent and the
ABL Claimholders, or as between the Company and the other Grantors and the
Collateral Trustee, the Priority Lien Representatives and the Priority Lien
Claimholders the obligations of the Company and the other Grantors to pay
principal, interest, fees and other amounts as provided in the ABL Loan
Documents and the Priority Lien Documents, respectively.
8.16    Provisions Solely to Define Relative Rights. The provisions of this
Agreement are solely for the purpose of defining the relative rights of the ABL
Agent and the ABL Claimholders on the one hand and the Collateral Trustee, the
Priority Lien Representatives and the Priority Lien Claimholders on the other
hand. None of the Company, any other Grantor or any other creditor thereof shall
have any rights hereunder and neither the Company nor any Grantor may rely on
the terms hereof. Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor, which are absolute and
unconditional, to pay the ABL Obligations and the Priority Lien Obligations as
and when the same shall become due and payable in accordance with their terms.
8.17    Marshalling of Assets. The Collateral Trustee, the Priority Lien
Representatives and the Priority Lien Claimholders hereby each waives any and
all rights to have the ABL Collateral, or any part thereof, marshaled upon any
foreclosure or other enforcement of the ABL Agent’s or


42

--------------------------------------------------------------------------------





the Collateral Trustee’s Liens. The ABL Agent and each ABL Claimholder hereby
waive any and all rights to have the Shared Collateral, or any part thereof,
marshaled upon any foreclosure or other enforcement of the Collateral Trustee’s
or the ABL Agent’s Liens.
8.18    Patriot Act. The parties hereto acknowledge that in accordance with
Section 326 of the USA Patriot Act the Collateral Trustee and the ABL Agent,
like all financial institutions, are required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with Wells Fargo Bank, National Association or
the ABL Agent, as the case may be. The parties to this Agreement agree that they
will provide the Collateral Trustee and the ABL Agent, as the case may be, with
such information as it may request in order for the Collateral Trustee and the
ABL Agent, as the case may be, to satisfy the requirements of the USA Patriot
Act.




43

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
ABL Agent


JPMORGAN CHASE BANK, N.A., as ABL Agent and as authorized representative of the
ABL Claimholders




By:    /s/ Annaliese Fisher        
Name:     Annaliese Fisher
Title:     Authorized Officer


Address for notices:


JPMorgan Chase Bank, N.A.
3 Park Plaza, Suite 900
Irvine, California 92614
Attention: Annaliese Fisher or ABL Account Executive
Facsimile No: (949) 833-4524













--------------------------------------------------------------------------------







Collateral Trustee


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee and as authorized
representative of the Priority Lien Representatives and Priority Lien
Claimholders






By:    /s/ Stefan Victory        
Name:     Stefan Victory
Title:     Vice President


Notice Address: Wells Fargo Bank, National          Association
150 East 42nd Street, 40th Floor
Attn: Corporate, Municipal and
Escrow Services
Facsimile: (917) 260-1593


With copies to:




[Signature Page to Intercreditor Agreement]    



--------------------------------------------------------------------------------







Acknowledged and Agreed to by:


Company


UNISYS CORPORATION




By:     /s/ Shalabh Gupta    
Name:     Shalabh Gupta
Title:     Vice President and Treasurer


Notice Address:  


Unisys Corporation
801 Lakeview Drive, Suite 100
Blue Bell, Pennsylvania 19424
Attention: Shalabh Gupta
Phone No.: (215) 986-2600
Facsimile No.: (215) 986-0622


with a copy to


Unisys Corporation
801 Lakeview Drive, Suite 100
Blue Bell, Pennsylvania 19422
Attention: General Counsel
Phone No.: (215) 986-4008
Facsimile No.: (215) 986-9388


[Signature Page to Intercreditor Agreement]    



--------------------------------------------------------------------------------







Guarantors


UNISYS HOLDING CORPORATION




By:     /s/ Gary M. Polikoff    
Name:     Gary M. Polikoff
Title:     President




Notice Address:


Unisys Holding Corporation
501 Silverside Road
Suite 18-A
Wilmington, Delaware 19809
Attention: Vice President and Treasurer
Phone No.: (302) 792-2558
Facsimile No.: (302) 791-9371


with a copy to


Unisys Corporation
801 Lakeview Drive, Suite 100
Blue Bell, Pennsylvania 19422
Attention: Vice President and Treasurer
Phone No.: 215-986-2600
Facsimile No.: (215) 986-4132






[Signature Page to Intercreditor Agreement]    



--------------------------------------------------------------------------------







UNISYS NPL, INC.




By:     /s/ Gary M. Polikoff    
Name:     Gary M. Polikoff
Title:     President


Notice Address:


Unisys NPL, Inc.
501 Silverside Road
Suite 18-A
Wilmington, Delaware 19809
Attention: Vice President and Treasurer
Phone No.: (302) 792-2558
Facsimile No.: (302) 791-9371


with a copy to


Unisys Corporation
801 Lakeview Drive, Suite 100
Blue Bell, Pennsylvania 19422
Attention: Vice President and Treasurer
Phone No.: 215-986-2600
Facsimile No.: (215) 986-4132








[Signature Page to Intercreditor Agreement]    



--------------------------------------------------------------------------------







UNISYS AP INVESTMENT COMPANY I




By:     /s/ Gary M. Polikoff    
Name:     Gary M. Polikoff
Title:     President




Notice Address:


Unisys AP Investment Company I
501 Silverside Road
Suite 18-A
Wilmington, Delaware 19809
Attention: Vice President and Treasurer
Phone No.: (302) 792-2558
Facsimile No.: (302) 791-9371


with a copy to


Unisys Corporation
801 Lakeview Drive, Suite 100
Blue Bell, Pennsylvania 19422
Attention: Vice President and Treasurer
Phone No.: 215-986-2600
Facsimile No.: (215) 986-4132




[Signature Page to Intercreditor Agreement]    

